Exhibit 10.2

EXECUTION VERSION

 

 

CREDIT AGREEMENT

dated as of

May 12, 2015

among

TALLGRASS EQUITY, LLC,

as Borrower,

THE LENDERS PARTY HERETO

and

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

 

BARCLAYS BANK PLC,

as Sole Bookrunner and Sole Lead Arranger,

BARCLAYS BANK PLC,

as Syndication Agent,

and

BARCLAYS BANK PLC,

as Documentation Agent.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01

 

Defined Terms

     1   

SECTION 1.02

 

Terms Generally

     23   

SECTION 1.03

 

Pro Forma Calculations

     23   

SECTION 1.04

 

Classification of Loans and Borrowings

     23   

ARTICLE II THE CREDITS

     23   

SECTION 2.01

 

Commitments

     23   

SECTION 2.02

 

Loans

     24   

SECTION 2.03

 

Borrowing Procedure

     25   

SECTION 2.04

 

Evidence of Debt; Repayment of Loan

     26   

SECTION 2.05

 

Fees

     26   

SECTION 2.06

 

Interest on Loans

     27   

SECTION 2.07

 

Default Interest

     28   

SECTION 2.08

 

Alternate Rate of Interest

     28   

SECTION 2.09

 

Termination and Reduction of Commitments

     28   

SECTION 2.10

 

Conversion and Continuation of Borrowings

     29   

SECTION 2.11

 

Voluntary Prepayment

     30   

SECTION 2.12

 

Mandatory Prepayments

     30   

SECTION 2.13

 

Reserve Requirements; Change in Circumstances

     31   

SECTION 2.14

 

Change in Legality

     32   

SECTION 2.15

 

Breakage

     33   

SECTION 2.16

 

Pro Rata Treatment

     33   

SECTION 2.17

 

Sharing

     33   

SECTION 2.18

 

Payments

     34   

SECTION 2.19

 

Taxes

     34   

SECTION 2.20

 

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

     37   

SECTION 2.21

 

Defaulting Lender

     38   

SECTION 2.22

 

Swing Line Loans

     41   

SECTION 2.23

 

Letters of Credit

     43   

SECTION 2.24

 

Incremental Facilities

     47   

SECTION 2.25

 

Extension Amendments

     48   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     51   

SECTION 3.01

 

Organization; Powers

     51   

SECTION 3.02

 

Authorization

     51   

SECTION 3.03

 

Enforceability

     51   

SECTION 3.04

 

Governmental Approvals

     51   

SECTION 3.05

 

Financial Statements

     52   

SECTION 3.06

 

No Material Adverse Effect

     52   

SECTION 3.07

 

Title to Properties; Possession Under Leases

     52   

SECTION 3.08

 

Subsidiaries

     52   

SECTION 3.09

 

Litigation; Compliance with Laws

     52   

 

i



--------------------------------------------------------------------------------

         Page  

SECTION 3.10

 

No Default

     53   

SECTION 3.11

 

Federal Reserve Regulations

     53   

SECTION 3.12

 

Investment Company Act

     53   

SECTION 3.13

 

Use of Proceeds

     53   

SECTION 3.14

 

Taxes

     53   

SECTION 3.15

 

No Material Misstatements

     53   

SECTION 3.16

 

Employee Benefit Plans

     54   

SECTION 3.17

 

Environmental Matters

     54   

SECTION 3.18

 

Insurance

     55   

SECTION 3.19

 

Security Documents

     55   

SECTION 3.20

 

Reserved

     55   

SECTION 3.21

 

Solvency

     55   

SECTION 3.22

 

Related Documents

     55   

SECTION 3.23

 

Sanctioned Persons

     55   

SECTION 3.24

 

Regulatory Status

     55   

SECTION 3.25

 

Labor Matters

     56   

SECTION 3.26

 

Reserved

     56   

SECTION 3.27

 

Anti-Corruption Laws

     56   

ARTICLE IV CONDITIONS OF LENDING

     56   

SECTION 4.01

 

All Credit Events

     56   

SECTION 4.02

 

First Credit Event

     57   

ARTICLE V AFFIRMATIVE COVENANTS

     59   

SECTION 5.01

 

Existence; Compliance with Laws; Businesses and Properties

     59   

SECTION 5.02

 

Insurance

     59   

SECTION 5.03

 

Obligations and Taxes

     60   

SECTION 5.04

 

Financial Statements, Reports, etc

     60   

SECTION 5.05

 

Litigation and Other Notices

     61   

SECTION 5.06

 

Information Regarding Collateral

     62   

SECTION 5.07

 

Maintaining Records; Access to Properties and Inspections

     62   

SECTION 5.08

 

Use of Proceeds

     62   

SECTION 5.09

 

Employee Benefits

     62   

SECTION 5.10

 

Compliance with Environmental Laws

     62   

SECTION 5.11

 

Preparation of Environmental Reports

     63   

SECTION 5.12

 

Further Assurances

     63   

SECTION 5.13

 

Legal Separateness

     63   

SECTION 5.14

 

Unrestricted Subsidiaries

     63   

ARTICLE VI NEGATIVE COVENANTS

     64   

SECTION 6.01

 

Indebtedness

     64   

SECTION 6.02

 

Liens

     64   

SECTION 6.03

 

Reserved

     65   

SECTION 6.04

 

Investments

     65   

SECTION 6.05

 

Mergers and Consolidations

     66   

SECTION 6.06

 

Restricted Payments; Restrictive Agreements

     66   

SECTION 6.07

 

Transactions with Affiliates

     67   

SECTION 6.08

 

Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws.

     67   

 

ii



--------------------------------------------------------------------------------

         Page  

SECTION 6.09

 

Restrictions on Activities of the Borrower

     68   

SECTION 6.10

 

Restrictions on Activities of TEP GP

     68   

SECTION 6.11

 

Maximum Leverage Ratio

     68   

SECTION 6.12

 

Fiscal Year

     68   

ARTICLE VII EVENTS OF DEFAULT

     68   

ARTICLE VIII THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT; ETC

     71   

ARTICLE IX MISCELLANEOUS

     74   

SECTION 9.01

 

Notices; Electronic Communications

     74   

SECTION 9.02

 

Survival of Agreement

     77   

SECTION 9.03

 

Binding Effect

     77   

SECTION 9.04

 

Successors and Assigns

     77   

SECTION 9.05

 

Expenses; Indemnity

     82   

SECTION 9.06

 

Right of Setoff

     83   

SECTION 9.07

 

Applicable Law

     84   

SECTION 9.08

 

Waivers; Amendment

     84   

SECTION 9.09

 

Interest Rate Limitation

     85   

SECTION 9.10

 

Entire Agreement

     86   

SECTION 9.11

 

WAIVER OF JURY TRIAL

     86   

SECTION 9.12

 

Severability

     86   

SECTION 9.13

 

Counterparts

     86   

SECTION 9.14

 

Headings

     87   

SECTION 9.15

 

Jurisdiction; Consent to Service of Process

     87   

SECTION 9.16

 

Confidentiality

     87   

SECTION 9.17

 

Lender Action

     88   

SECTION 9.18

 

USA PATRIOT Act Notice

     88   

SECTION 9.19

 

No Fiduciary Duty

     88   

SECTION 9.20

 

Affiliate Activities

     89   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

Schedule 2.01

- Lenders and Commitments

Schedule 3.01

- Jurisdiction of the Borrower and TEP GP

Schedule 3.08

- Subsidiaries

Schedule 3.09

- Litigation

Schedule 3.17

- Environmental Matters

Schedule 3.18

- Insurance

Schedule 3.19

- UCC Filing Offices

Schedule 6.07

- Certain Transactions with Affiliates

EXHIBITS

Exhibit A

- Form of Assignment and Acceptance

Exhibit B-1

- Form of Borrowing Request

Exhibit B-2

- Form of Swing Line Borrowing Request

Exhibit C

- Form of Revolving Loan Note

Exhibit D

- Form of Interest Election Notice

Exhibit E

- Form of Affiliate Subordination Agreement

Exhibit F

- Form of Prepayment Notice

Exhibit G

- Form of Security Agreement

Exhibit H

- Form of Compliance Certificate

Exhibit I-1

- Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-2

- Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-3

- Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4

- Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J

- Form of Perfection Certificate

Exhibit K

- Form of Solvency Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of May 12, 2015 among TALLGRASS EQUITY, LLC, a
Delaware limited liability company (the “Borrower”), the Lenders (such term and
each other capitalized term used but not defined in this introductory statement
having the meaning given it in Article I), BARCLAYS BANK PLC (“Barclays”), as
administrative agent (in such capacity, including any successor thereto in such
capacity, the “Administrative Agent”), and Barclays, as collateral agent (in
such capacity, including any successor thereto in such capacity, the “Collateral
Agent”) for the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Revolving
Loans at any time and from time to time prior to the Maturity Date in an
aggregate principal amount at any time outstanding (when taken together with the
face amount of Letters of Credit and Swing Line Loans then outstanding) not in
excess of $150,000,000. The Borrower has requested the Issuing Banks to issue
Letters of Credit, in an aggregate face amount at any time outstanding not in
excess of $10,000,000 (and, when taken together with the aggregate principal
amount of Revolving Loans and Swingline Loans then outstanding, not in excess of
$150,000,000), to support payment obligations incurred in the ordinary course of
business by the Borrower. The proceeds of the Revolving Loans may be used on or
after the Closing Date (i) to pay Transaction costs and any fees and expenses
incurred in connection with the Revolving Loans, (ii) to fund the purchase of
Equity Interests in TEP from T-Dev Operations and (iii) for the Borrower’s and
TEP GP’s general company purposes, including distributions of the Borrower.

The Borrower desires to secure all of the Obligations under the Loan Documents
by granting to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and Lien upon all of the Equity Interests of the Borrower
in TEP and TEP GP, subject to the limitations described herein and in the
Security Agreement.

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Banks are willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. All Swing Line Loans shall
be ABR Loans and shall bear interest at a rate determined by reference to the
Alternate Base Rate.

“Additional Lender” shall have the meaning assigned to such term in
Section 2.24(b).

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Affiliate Subordination Agreement” shall mean a subordination agreement in the
form of Exhibit E pursuant to which intercompany obligations and advances owed
by the Borrower are subordinated to the Obligations.

 

1



--------------------------------------------------------------------------------

“Agent Fee Letter” shall mean that Agent Fee Letter, dated April 27, 2015,
between the Borrower and Barclays Bank PLC.

“Agent Fees” shall have the meaning assigned to such term in Section 2.05(b).

“Agents” shall have the meaning assigned to such term in Article VIII.

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

“Agreement” shall mean this Credit Agreement, dated as of May 12, 2015, as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) the Borrower would be required to pay if such Hedging Agreement were
terminated on such date.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1.00% and (c) the Reserve
Adjusted Eurodollar Rate as of such date for a one-month Interest Period plus
1.00%; provided that, for the avoidance of doubt, the Reserve Adjusted
Eurodollar Rate for any day shall be based on the offered rate which appears on
the page of the Reuters Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) for deposits in Dollars. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Reserve Adjusted Eurodollar Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Reserve Adjusted Eurodollar Rate, as the
case may be. Notwithstanding the foregoing, on any date of determination the
Alternate Base Rate shall be no less than 0.00%.

“Applicable Margin” shall mean, for any day (a) with respect to ABR Loans
hereunder, 1.50% per annum and (b) with respect to Eurodollar Loans hereunder,
2.50% per annum.

“Applicable Period” shall mean, in respect of any date (including any Date of
Determination), the four fiscal quarters ending on or (if such date is not a
Date of Determination) prior to such date.

“Approved Fund” shall mean any Person (other than a natural Person) that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Arranger” shall mean Barclays in its capacities as sole lead arranger and sole
bookrunner for the Credit Facilities.

 

2



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger or otherwise) by the Borrower of any Collateral consisting of Equity
Interests or by TEP GP of any Equity Interests in TEP. For the avoidance of
doubt, the modification or waiver by TEP GP of incentive distribution rights in
TEP shall not constitute an Asset Sale.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (but not an assignment and acceptance
entered into by the Borrower or any of the Borrower’s Affiliates or
subsidiaries), and accepted by the Administrative Agent, in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Barclays” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. The terms “Beneficially Owns” and
“Beneficially Owned” shall have corresponding meanings.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1 or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the “principal” amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” shall mean the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

3



--------------------------------------------------------------------------------

A “Change in Control” shall mean the occurrence of any of the following:

(a) a majority of the seats on the board of directors or managers of TEGP
Management shall at any time be occupied by Persons who were neither
(i) appointed or nominated by a Permitted Holder nor (ii) appointed or nominated
by a majority of the directors or managers of TEGP Management so appointed or
nominated;

(b) (x) the Permitted Holders shall fail collectively to Beneficially Own
(within the meaning of Rule 13d-5 of the Exchange Act), directly or indirectly,
Equity Interests representing at least 35% of the aggregate voting power
represented by the issued and outstanding Equity Interests of TEGP Management or
(y) any Person or group, within the meaning of Rule 13d-5 of the Exchange Act as
in effect on the Closing Date, other than any combination of the Permitted
Holders (or a single Permitted Holder), shall Beneficially Own (within the
meaning of Rule 13d-5 of the Exchange Act), directly or indirectly, more than
35% of the aggregate voting power represented by the issued and outstanding
Equity Interests of TEGP Management; or

(c) TEGP and the Permitted Holders shall fail collectively to Beneficially Own
(within the meaning of Rule 13d-5 of the Exchange Act), directly or indirectly,
Equity Interests representing at least 65% of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Borrower;

(d) the Borrower shall fail to Beneficially Own (within the meaning of Rule
13d-5 of the Exchange Act), directly or indirectly, Equity Interests
representing 100% of the aggregate voting power represented by the issued and
outstanding Equity Interests of TEP GP;

(e) TEP GP shall at any time cease to be the sole general partner in TEP;

(f) TEGP Management shall at any time cease to be the sole general partner in
TEGP; or

(f) a “Change in Control” or similar event shall occur under any Material
Indebtedness of the Borrower.

“Change in Law” shall mean the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty after the date
of this Agreement, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or any Issuing Bank (or, for purposes of Section 2.13, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or United States or
foreign regulatory agencies, in each case, pursuant to Basel III, shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swing Line
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Swing Line Commitment or
Incremental Loan Commitment.

 

4



--------------------------------------------------------------------------------

“Closing Date” shall mean May 12, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (unless as herein specifically provided otherwise).

“Collateral” shall mean all the “Collateral” as defined in the Security
Agreement.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment or Swing Line Commitment.

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(a)(iii).

“Conflicts Committee” shall have the meaning ascribed thereto in the LP
Agreement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Controlled Group Liability” shall mean, to the extent reasonably expected to
result in liability of the Borrower or any subsidiary thereof in an aggregate
amount exceeding $1,500,000, any and all liabilities, contingent or otherwise
(i) under Title IV of ERISA, (ii) under Section 302 of ERISA, (iii) under
Sections 412 and 4971 of the Code, (iv) resulting from a violation of the
continuation coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code or the group health plan requirements of Section 601
et seq. of ERISA or (v) under corresponding or similar provisions of foreign
laws or regulations.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Credit Facilities” shall mean the Revolving Facility and swing line loan
facility provided for by this Agreement.

“Date of Determination” shall mean the last day of any fiscal quarter of the
Borrower, starting with the last day of the first full fiscal quarter of the
Borrower following the Closing Date.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.07.

 

5



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied or (ii) pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans and Letters of
Credit) within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; provided, further, that the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator with
respect to a Lender or a direct or indirect parent company of a Lender under the
Dutch Financial Supervision Act 2007 (as amended from time to time and including
any successor legislation) shall not be deemed an event described in clause
(d) of this definition. Any determination by the Administrative Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
first anniversary of the Latest Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the first anniversary of the Latest Maturity Date.

“Documentation Agent” shall mean Barclays Bank, PLC in its capacity as
documentation agent.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

6



--------------------------------------------------------------------------------

“EBITDA” shall mean, at any Date of Determination for the Applicable Period
related thereto, an amount equal to the sum (without duplication) of: (i) the
amount of the cash distributions received during such Applicable Period by the
Borrower from TEP and TEP GP, plus (ii) operating income of the Borrower for
such period, plus (iii) depreciation and amortization of the Borrower for such
period, plus (iv) cash distributions or dividends received by the Borrower
during such period from any Person other than TEP or TEP GP, plus (v) other cash
income received by the Borrower during such period, minus (vi) operating lease
expense of the Borrower for such period to the extent not already deducted in
the calculation of operating income, determined in each case, in accordance with
GAAP. EBITDA will not include any extraordinary, unusual or non-recurring gains
or losses.

Notwithstanding the foregoing, (a) for purposes of calculating the Total
Leverage Ratio for purposes of Section 4.02(m), EBITDA for the Applicable Period
shall be deemed to be $100,000,000, (b) for purposes of calculating the Total
Leverage Ratio for any period (1) the EBITDA attributable to TEP Equity
Interests acquired by the Borrower or TEP GP for cash and non-cash consideration
of greater than $10,000,000 in the aggregate during such period shall be
included on a pro forma basis for such period based on actual cash distributions
made by TEP or TEP GP, as applicable, during the 12-month period prior to such
acquisition (assuming the consummation of such acquisition occurred as of the
first day of such period), (2) the EBITDA attributable to the Equity Interests
of any Person acquired, directly or indirectly, by the Borrower during such
period shall be included on a pro forma basis for such period based on actual
cash distributions made by such Person during the 12-month period prior to such
acquisition (assuming the consummation of such acquisition occurred as of the
first day of such period), but only if such Person becomes (or the Equity
Interests of which are acquired, directly or indirectly, by) an Unrestricted
Subsidiary and the Borrower Guarantees any Indebtedness of such Unrestricted
Subsidiary pursuant to Section 6.01(f), and (3) the EBITDA attributable to any
TEP Equity Interests or any Person sold or otherwise disposed of for cash and
non-cash consideration greater than $7,500,000 in the aggregate by the Borrower
during such period shall be excluded for such period (assuming the consummation
of such sale or other disposition and the repayment of any Indebtedness in
connection therewith occurred as of the first day of such period), and (c) for
purposes of determining the Total Leverage Ratio as of or for the Applicable
Periods ended on September 30, 2015, December 31, 2015, March 31, 2016 and
June 30, 2016, EBITDA will be deemed to be equal to (1) for the Applicable
Period ended on September 30, 2015, $100,000,000, (2) for the Applicable Period
ended on December 31, 2015, $75,000,000 plus actual EBITDA for the fiscal
quarter ending on that date, (3) for the Applicable Period ended on March 31,
2016, $50,000,000 plus actual EBITDA for the two fiscal quarters ending on that
date and (4) for the fiscal quarter ended on June 30, 2016, $25,000,000 plus
actual EBITDA for the three fiscal quarters ending on that date.

“Eligible Assignee” shall mean any Person other than a natural Person or the
Borrower or any of its Affiliates that is (i) a Lender, an Affiliate of any
Lender or an Approved Fund (any two or more related Approved Funds being treated
as a single Eligible Assignee for all purposes hereof) or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) and which extends credit or buys loans in the ordinary course.

“Environmental Laws” shall mean any and all Laws relating to pollution, the
preservation and protection of natural resources (including, without limitation,
threatened or endangered species and wetlands) or the environment, or the
generation, use, handling, transportation, storage, treatment or Release of or
exposure to Hazardous Materials.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any subsidiary thereof directly or
indirectly resulting from or based upon (a) violation of any

 

7



--------------------------------------------------------------------------------

Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” shall mean any permit required under any Environmental
Law.

“Equity Interests” shall mean shares of capital stock, partnership interests
(including, for the avoidance of doubt, incentive distribution rights),
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, the regulations promulgated thereunder
and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA and Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation),
(b) the failure of any Plan to meet the minimum funding standard of Section 412
or 430 of the Code or Section 302 or 303 of ERISA, whether or not waived,
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (d) a determination that any Plan is, or is expected to be, in “at
risk” status (as defined in Section 430 of the Code or Section 303 of ERISA),
(e) a determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA, (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan or the complete or partial withdrawal of the Borrower or any of its
subsidiaries or their required ERISA Affiliates from any Plan or Multiemployer
Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or to appoint a trustee to administer any Plan, (h) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to Section 436(f) of the Code, (i) the receipt by the Borrower or any
of its subsidiaries or any of their required ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any of its
subsidiaries or any of their required ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA, (j) the occurrence of a “prohibited transaction”
(within the meaning of Section 4975 of the Code) with respect to which the
Borrower or any of its subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any of its subsidiaries could otherwise be liable, (k) the imposition of a Lien
under Section 412 or 430(k) of the Code or Section 303(k) or 4068 of ERISA on
any property (or rights to property, whether real or personal) of the Borrower
or any of its subsidiaries or any of their required ERISA Affiliates or (l) any
other event or condition with respect to a Plan or Multiemployer Plan that would
materially affect the business of the Borrower or any of its subsidiaries taken
as a whole.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Reserve Adjusted Eurodollar Rate.

 

8



--------------------------------------------------------------------------------

“Eurodollar Rate” means for any Interest Period as to any Eurodollar Rate Loan,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum determined by the
Administrative Agent to be the average offered quotation rate by major banks in
the London interbank market to Barclays for deposits (for delivery on the first
day of the relevant period) in Dollars of amounts in same day funds comparable
to the principal amount of the Eurodollar Rate Loan for which the Eurodollar
Rate is then being determined with maturities comparable to such Interest Period
as of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i), (ii) or (iii) is below zero, the
Eurodollar Rate will be deemed to be zero.

“Events of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower, (a) income or franchise Taxes
imposed on (or measured by) its overall net income (i) by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located or (ii) that are Other Connection Taxes, (b) any branch profits Taxes
or any similar tax imposed by any other jurisdiction described in clause (a)
above, (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20(a)), any U.S. federal withholding Tax
that is imposed on amounts payable to such Foreign Lender under laws in effect
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 2.19(e)(i) or Section 2.19(e)(ii), except, in each case, to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 2.19(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Commitment” shall have the meaning assigned to such term in
Section 2.25(a).

“Existing Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Extended Commitment” shall have the meaning assigned to such term in
Section 2.25(a).

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.25(a).

 

9



--------------------------------------------------------------------------------

“Extending Lender” shall have the meaning assigned to such term in
Section 2.25(b).

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.25(c).

“Extension Date” shall have the meaning assigned to such term in
Section 2.25(d).

“Extension Election” shall have the meaning assigned to such term in
Section 2.25(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.25(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means, collectively, (a) the Agent Fee Letter and (b) the fee
letter dated as of April 27, 2015 between the Borrower and Barclay Bank PLC.

“Fees” shall mean the Revolving Credit Commitment Fees, the Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“FERC” shall mean the Federal Energy Regulatory Commission, or its successor.

“Financial Covenant” shall mean the covenant set forth in Section 6.11.

“Financial Covenant Compliance” shall mean, as of any date of determination,
that the Borrower is in compliance with the Financial Covenant as of the last
day of the most recently ended fiscal quarter for which financial statements are
required to be delivered pursuant to Sections 5.04(a)(i) or 5.04(a)(ii), in each
case recalculated to give effect to (i) Total Debt as of such date of
determination and any concurrent incurrence of any Indebtedness (including any
commitments that are being incurred on such date of determination, assuming the
borrowing of the entire amount thereof on such date), (ii) Unrestricted Cash as
of such date of determination after giving effect to any event for which
Financial Covenant Compliance is being determined (but not any increase in
Unrestricted Cash attributable to any Indebtedness being so incurred) and
(iii) any acquisition of a Person or line of business permitted hereunder
occurring after the end of the Applicable Period, in each case, as if such
events had occurred on the first day of the Applicable Period in respect of such
calculations and remained in effect on the last day of the Applicable Period.

 

10



--------------------------------------------------------------------------------

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any employee benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that under applicable
law is required to be funded through a trust or other funding vehicle other than
a trust or funding vehicle maintained exclusively by a Governmental Authority,
and which is subject to the laws of any jurisdiction outside the United States.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to each Issuing Bank, such Defaulting Lender’s Pro Rata Percentage of
the L/C Exposure with respect to Letters of Credit issued by such Issuing Bank,
and, with respect to the Swing Line Lenders, such Defaulting Lender’s Pro Rata
Percentage of the Swing Line Exposure with respect to Swing Line Loans made by
the Swing Line Lenders, other than L/C Exposure or Swing Line Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof.

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent in all material respects with the financial statements
delivered pursuant to Section 4.02(g).

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental department, authority, instrumentality, regulatory body or other
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or European
Central Bank).

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” shall mean all hazardous or toxic substances, wastes,
pollutants or other substances defined, listed or regulated as hazardous or
toxic or similar designation under any Environmental Law, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.24(a).

 

11



--------------------------------------------------------------------------------

“Incremental Borrowing” shall mean a Borrowing comprised of Incremental Loans.

“Incremental Lender” shall mean a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.

“Incremental Loan Amount” shall mean $50,000,000.

“Incremental Loan Assumption Agreement” shall mean an Incremental Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Lenders.

“Incremental Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Loans to the Borrower.

“Incremental Loans” shall mean Borrowings comprised of Revolving Loans made by
one or more Lenders to the Borrower pursuant to such Lender’s Incremental Loan
Commitment in Section 2.24.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds (other than surety, appeal or performance bonds to the
extent that such surety, appeal or performance bonds do not constitute or result
in the incurrence of reimbursement obligations payable by such Person),
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
or assets purchased by such Person, (d) all obligations of such Person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all Synthetic Lease Obligations of such Person, (i) net obligations of such
Person under any Hedging Agreements, valued at the Agreement Value thereof,
(j) all obligations of such Person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (valued at the greater of its
voluntary or involuntary liquidation preference plus any accrued and unpaid
dividends), (k) all obligations of such Person as an account party in respect of
letters of credit and (l) all obligations of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner to the extent such
Person is liable for such Indebtedness pursuant to applicable law or the
relevant partnership agreement.

“Indemnified Taxes” shall mean Taxes (other than Excluded Taxes) imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Interest Election Notice” shall mean an Interest Election Notice, delivered by
the Borrower pursuant to Section 2.10, substantially in the form of Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, (b) with respect to
any Eurodollar Loan, the last day of the

 

12



--------------------------------------------------------------------------------

Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and (c) with respect to any Swing Line Loan, the last Business Day of
each March, June, September and December.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (and if
available to all Lenders holding such Borrowings, twelve months thereafter), as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the maturity date of such Loan. Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period. For purposes hereof, the date of a Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” shall mean in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between:

(a) the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

(b) the applicable LIBO Rate for the shortest period (for which that LIBO Rate
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean, as the context may require, (a) Barclays, acting
through any of its respective Affiliates or branches, in its capacity as the
issuer of Letters of Credit hereunder, and (b) any other Lender that may become
an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with respect to Letters
of Credit issued by such Lender. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates or branches
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate or branch with respect to Letters of Credit issued by such
Affiliate or branch.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.23. The L/C Commitment of each Issuing Bank is
set forth on Schedule 2.01.

“L/C Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit issued by such Issuing Bank.

 

13



--------------------------------------------------------------------------------

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“Latest Maturity Date” shall mean, at any Date of Determination, the latest
maturity date or expiration date applicable to any Loan or Commitment hereunder
at such time, including the latest maturity or expiration date of any Loans as
extended in accordance with this Agreement from time to time.

“Law” means any federal, state, regional or local constitution, statute, code,
law, rule or regulation, or any judgment, permit, order, ordinance, writ,
injunction or decree of, any Governmental Authority.

“LLC Agreement” shall mean the Limited Liability Company Agreement of the
Borrower, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance and (c) the Swing Line Lenders.

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23.

“LIBO Rate” shall have the meaning assigned to such term in the definition of
Eurodollar Rate.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Agreement, each Incremental Loan Assumption Agreement, the promissory notes, if
any, executed and delivered pursuant to Section 2.04(e), any certificates
delivered in connection with the foregoing and any other document from time to
time executed in connection with the foregoing that is designated as a “Loan
Document”.

“Loans” shall mean the Revolving Loans and the Swing Line Loans.

“LP Agreement” shall mean the Limited Partnership Agreement of TEGP, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and its subsidiaries, taken as a whole, (b) a material
impairment of the ability of the Borrower to perform any of its material

 

14



--------------------------------------------------------------------------------

obligations under the Loan Documents or (c) a material impairment of the rights
and remedies of or benefits available to the Lenders or the Administrative Agent
or Collateral Agent under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of the Borrower in an aggregate principal amount exceeding $15,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower in respect of any Hedging Agreement at any time
shall be the Agreement Value of such Hedging Agreement at such time.

“Material Non-Public Information” shall mean material non-public information
with respect to the Borrower, its subsidiaries or any of their securities.

“Maturity Date” shall mean the fifth anniversary of the Closing Date.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Minimum Collateral Amount” shall mean, at any time, cash collateral consisting
of cash or deposit account balances in an amount equal to 105% of the Fronting
Exposure of any Issuing Bank with respect to Letters of Credit issued and
outstanding at such time.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean with respect to any Asset Sale, the cash proceeds
(including cash proceeds subsequently received (as and when received) in respect
of noncash consideration initially received), net of (i) selling expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar Taxes and the Borrower’s good faith estimate of income and/or franchise
Taxes paid or payable by the Borrower in connection with such Asset Sale) and
(ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds).

“Non-Defaulting Lender” shall mean any Lender other than a Defaulting Lender.

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.25(e).

“NPL” shall mean the National Priorities List under CERCLA.

“Obligations” shall mean all “Secured Obligations” as defined in the Security
Agreement.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Omnibus Agreement” shall mean the Omnibus Agreement dated as of the Closing
Date among the Borrower, TEGP, TEGP Management and TEH, as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect

 

15



--------------------------------------------------------------------------------

to any non-U.S. jurisdiction); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and limited
liability company or operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” shall mean any and all present or future stamp, court, intangible,
recording, filing, documentary or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made under any Loan
Document or from the execution, delivery, performance, registration or
enforcement of, or otherwise with respect to, any Loan Document.

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit J.

“Permitted Holders” shall mean (i) TEH, (ii) Tallgrass Holdings, LLC,
(iii) Tallgrass KC, LLC, (iv) Kelso & Company, (v) any Affiliated fund, holding
company or investment vehicle of any Person in clauses (i) through (iv) and
(vi) David G. Dehaemers, Jr., and any entity (including, without limitation, any
trust, limited liability company and partnership) established by him, or on his
behalf, for estate planning purposes.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

(b) investments in commercial paper maturing within twelve months from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within twelve months from the date of acquisition thereof
issued or guaranteed by or placed with, and demand, savings and money market
deposit accounts issued or offered by, the Administrative Agent or any Affiliate
of the Administrative Agent, the Arranger or any Affiliate

 

16



--------------------------------------------------------------------------------

of the Arranger or any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and that issues (or the parent of which issues) commercial paper rated at least
“Prime-2” (or the then equivalent grade) by Moody’s or “A-2” (or the then
equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, at least 95% of whose assets are
invested in investments of the type described in clauses (a) through (d) above.

“Permitted Liens” shall mean Liens permitted under Section 6.02.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Sections 412 and 430 of
the Code or Section 302 of ERISA, and in respect of which the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Sections 4062
or 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Prepayment Notice” shall mean a Prepayment Notice delivered by the Borrower
pursuant to Section 2.11 and substantially in the form of Exhibit F.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board (as determined by the Administrative
Agent).

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments most recently in effect, giving
effect to any subsequent assignments.

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of TEGP, the Borrower,
TEP and any of their respective subsidiaries furnished to the Lenders or the
Administrative Agent by or on behalf of the Borrower prior to the Closing Date.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

17



--------------------------------------------------------------------------------

“Qualified Counterparty” shall mean, with respect to any Hedging Agreement, any
counterparty thereto that at the time such Hedging Agreement was entered into
was a Lender, an Agent or the Arranger, or an Affiliate of any of the foregoing.

“Rate” shall have the meaning assigned to such term in the definition of “Type.”

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Documents” shall mean the Omnibus Agreement, the LP Agreement, the LLC
Agreement, the Registration Rights Agreement dated the Closing Date among TEGP
and each of the parties listed on Annex A thereto and the instruments of
conveyance, transfer and assignment required to complete the Transactions.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the environment.

“Required Lenders” shall mean, at any time, Lenders having Loans (other than
Swing Line Loans) outstanding, L/C Exposure, Swing Line Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all Loans
(other than Swing Line Loans) outstanding, L/C Exposure, Swing Line Exposure and
unused Revolving Credit Commitments at such time; provided that the Loans, L/C
Exposure, Swing Line Exposure or unused Revolving Credit Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Reserve Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, a fluctuating rate per annum equal to the
product of (i) the Eurodollar Rate in effect for such Interest Period and
(ii) Statutory Reserves.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Borrower, and any purchase, redemption or other acquisition or
retirement for value (including, without limitation, in connection with any
merger or consolidation involving the Borrower) of any Equity Interests of the
Borrower or any direct or indirect parent of the Borrower.

 

18



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Letters of Credit as provided for herein) as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment or in any Incremental Loan Assumption
Agreement, as applicable, as the same may be (a) increased by the Incremental
Loan Commitment of such Lender, if any, (b) reduced from time to time pursuant
to Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.

“Revolving Credit Commitment Fee” shall have the meaning assigned to such term
in Section 2.05(a).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swing Line
Exposure.

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

“Revolving Facility” shall mean the revolving credit facility provided for in
this Agreement.

“Revolving Loan Note” shall mean a Revolving Loan Note delivered by the Borrower
pursuant to Section 2.04(e) and substantially in the form of Exhibit C.

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01.

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

“Sanctions” means economic or financial sanctions or trade embargo imposed,
administered or enforced from time to time by the U.S. government, the UK
government, the European Union or the United Nations Security Council,
including, without limitation, those administered by OFAC, the U.S. Department
of State or Her Majesty’s Treasury.

“Sanctioned Country” means (i) a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or (ii) any country or territory
that is itself, or whose government is, the target of any Sanctions.

“Secured Hedging Agreement” shall mean any interest rate or commodity Hedging
Agreement entered into by the Borrower and any Qualified Counterparty; provided
that, notwithstanding anything to the contrary herein or in any other Loan
Document, (i) at any time that any Hedging Agreement is entered into that is
intended to be secured by the Collateral, the Borrower shall notify the
Administrative Agent of the Qualified Counterparty party thereto and (ii) if
reasonably requested by the Administrative Agent, in each case, in order to
preserve and protect the priority of the Lien of the Collateral Agent for the
benefit of the Secured Parties securing the Obligations under the Security
Documents, the Borrower shall take such further actions as may be contemplated
by Section 5.12.

 

19



--------------------------------------------------------------------------------

“Secured Parties” shall mean, collectively, the Agents, the Arranger, the
Issuing Banks, the Lenders, each Qualified Counterparty, each Indemnitee and any
other “Secured Party” as defined in the Security Agreement.

“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit G, between the Borrower and the Collateral Agent for the benefit
of the Secured Parties.

“Solvency Certificate” shall mean the Solvency Certificate substantially in the
form attached hereto as Exhibit K.

“Solvent” shall have the meaning assigned to such term in the Solvency
Certificate.

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Specified Existing Commitment” shall have the meaning assigned to such term in
Section 2.25(a).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, at the time
any determination is being made, owned, Controlled or held, directly or
indirectly, by the parent and/or one or more subsidiaries of the parent;
provided that, unless otherwise specified, TEP and its subsidiaries shall be
deemed to not be subsidiaries of the Borrower, TEP GP, TEGP or any of their
subsidiaries.

“Swing Line Borrowing” shall mean a Borrowing comprised of Swing Line Loans.

“Swing Line Borrowing Request” shall mean a request by the Borrower
substantially in the form of Exhibit B-2.

“Swing Line Commitment” shall mean, the commitment of Barclays to make Swing
Line Loans pursuant to Section 2.22(a) in an aggregate principal amount at any
one time outstanding not to exceed $10,000,000.

“Swing Line Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swing Line Borrowings at such time.

“Swing Line Lender” shall mean Barclays, in its capacity as a lender of Swing
Line Loans and its successors and permitted assigns hereunder.

 

20



--------------------------------------------------------------------------------

“Swing Line Loans” shall mean the Swing Line loans made to the Borrower pursuant
to Section 2.22(a).

“Syndication Agent” shall mean Barclays, in its capacity as syndication agent.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income Tax purposes, other than any such
lease under which such Person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such Person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“T-Dev Operations” shall mean Tallgrass Operations, LLC, a Delaware limited
liability company.

“TEGP” shall mean Tallgrass Energy GP, LP, a Delaware limited partnership.

“TEGP IPO” shall mean shall an initial underwritten public offering of common
units representing limited partnership interests of TEGP pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended.

“TEGP Management” shall mean TEGP Management, LLC, a Delaware limited liability
company.

“TEH” shall mean Tallgrass Energy Holdings, LLC, a Delaware limited liability
company.

“TEP” shall mean Tallgrass Energy Partners, L.P., a Delaware limited
partnership.

“TEP Common Units” shall mean the common units in TEP.

“TEP GP” shall mean Tallgrass MLP GP, LLC, a Delaware limited liability company.

“Total Debt” shall mean, at any time, (a) the total Indebtedness of the Borrower
at such time (excluding Indebtedness of the type described in clause (h), clause
(i), clause (j) and clause (k) of the definition of Indebtedness, except, in the
case of clause (k), to the extent of any unreimbursed drawings thereunder); and
minus (b) Unrestricted Cash of up to $7,500,000.

“Total Leverage Ratio” shall mean, as of any date (including any Date of
Determination) for the Applicable Period related thereto, the ratio of (a) Total
Debt as of such date to (b) EBITDA for such Applicable Period.

 

21



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The Total
Revolving Credit Commitment as of the Closing Date is $150,000,000.

“Transaction Documents” shall mean the Related Documents and the Loan Documents.

“Transactions” shall mean the consummation of the TEGP IPO and the
reorganization and restructuring transactions described in the registration
statement filed with the Securities and Exchange Commission in connection
therewith, including, without limitation, (a) the distribution by the Borrower
of its Equity Interests in TEH to its members, (b) the issuance by the Borrower
of a number of its units of limited liability company interest to TEGP equal to
the same number of TEGP Class A Shares that are sold to the public in the TEGP
IPO, (c) TEGP becoming the managing member of the Borrower, and (d) the
acquisition by the Borrower of 20,000,000 TEP Common Units from T-Dev
Operations.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Reserve Adjusted Eurodollar Rate and the Alternate Base Rate.

“U.S. Person” means a “United States person” as such term is defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall mean a certificate substantially in the
form of Exhibit I-1, I-2, I-3, or I-4, as applicable.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001 and as
modified, amended, supplemented or restated from time to time)).

“Unrestricted Cash” shall mean on any date (including any Date of
Determination), the sum of the amount of cash and Permitted Investments of the
Borrower as set forth on the balance sheet of the Borrower (it being understood
that such amount shall exclude in any event (i) any cash or Permitted
Investments identified on such balance sheet as “restricted” (other than cash or
Permitted Investments restricted in favor of the Secured Parties), (ii) any cash
or Permitted Investments of any Person other than the Borrower (including any
consolidated entity) and (iii) any amount to the extent any use thereof for
application to the payment of Indebtedness under the Loan Documents is
restricted or prohibited by Law or contract.

“Unrestricted Subsidiary” shall mean any Wholly Owned Subsidiary of the Borrower
created subsequent to the Closing Date pursuant to Sections 5.14 and 6.04.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.

 

22



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time, in each case, in accordance with the
express terms of this Agreement, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders; provided, further, that
obligations relating to a lease that were accounted for by a Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by such Person shall be accounted for as obligations relating
to an operating lease and not as a Capital Lease Obligation. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to in Article VI shall be made, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its subsidiaries at “fair value”.
References to the Borrower and TEP GP refer only to those entities and do not
include the assets or operations of any Persons that are directly or indirectly
owned by the Borrower or TEP GP.

SECTION 1.03 Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower pursuant to this Agreement shall include
only those adjustments that (i) have been certified by a Financial Officer of
the Borrower as having been prepared in good faith based upon reasonable
assumptions, (ii) are reasonably foreseeable and factually supportable and
(iii) are based on reasonably detailed written assumptions reasonably acceptable
to the Administrative Agent.

SECTION 1.04 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Credit Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Credit
Borrowing”).

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the Revolving Credit Commitment of such

 

23



--------------------------------------------------------------------------------

Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Credit Commitment. Within the limits
set forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans.

SECTION 2.02 Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments (or, in the case of Swing Line Loans, ratably in
accordance with their respective Swing Line Commitments); provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

(b) Subject to Sections 2.02(f), 2.08 and 2.14, each Borrowing (other than a
Borrowing of Swing Line Loans which shall be comprised entirely of ABR Loans)
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request pursuant to Section 2.03. Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing that, if made, would result in more than ten
(10) Eurodollar Borrowings outstanding hereunder at any time. For purposes of
the foregoing, Borrowings having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f) and Swing Line
Loans, each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, but is not required to, make available to the Borrower on such date
a corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

24



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing or Swing Line
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(f) If the applicable Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., New York
City time, on such date (or, if such Revolving Credit Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 10:00 a.m., New York City time, on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such L/C Disbursement
(it being understood that (i) if the conditions precedent to Borrowing set forth
in Sections 4.01(b) and 4.01(c) have been satisfied, such amount shall be deemed
to constitute an ABR Revolving Loan of such Lender and, to the extent of such
payment, the obligations of the Borrower in respect of such L/C Disbursement
shall be discharged and replaced with the resulting ABR Revolving Credit
Borrowing, and (ii) if such conditions precedent to Borrowing have not been
satisfied, then any such amount paid by any Revolving Credit Lender shall not
constitute a Loan and shall not relieve the Borrower from its obligation to
reimburse such L/C Disbursement), and the Administrative Agent will promptly pay
to such Issuing Bank amounts so received by it from the Revolving Credit
Lenders. The Administrative Agent will promptly pay to such Issuing Bank any
amounts received by it from the Borrower pursuant to Section 2.23(e) prior to
the time that any Revolving Credit Lender makes any payment pursuant to this
paragraph (f); any such amounts received by the Administrative Agent thereafter
will be promptly remitted by the Administrative Agent to the Revolving Credit
Lenders that shall have made such payments and to such Issuing Bank, as their
interests may appear. If any Revolving Credit Lender shall not have made its Pro
Rata Percentage of such L/C Disbursement available to the Administrative Agent
as provided above, such Lender and the Borrower severally agree to pay interest
on such amount, for each day from and including the date such amount is required
to be paid in accordance with this paragraph to but excluding the date such
amount is paid, to the Administrative Agent for the account of such Issuing Bank
at (i) in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.06(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

SECTION 2.03 Borrowing Procedure. In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f) or a Borrowing of Swing Line Loans
under Section 2.22 as to which this Section 2.03 shall not apply), the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three (3) Business Days before a proposed Borrowing, and (b) in the case of an
ABR Borrowing, not later than 12:00 (noon), New York City time, on the Business
Day prior to the requested date of a proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable, and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request and
shall specify the following information: (i) whether the Borrowing then being
requested is to be a Revolving Credit Borrowing or an Incremental Borrowing, and
whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing
(provided that, until the Administrative Agent shall have notified the Borrower
that the primary syndication of the Commitments has been completed (which notice
shall be given as promptly as practicable), the Borrower shall not be permitted
to request a Eurodollar Borrowing with an Interest Period in excess of one
month); (ii) the date of such Borrowing (which shall be a Business Day);
(iii) the number and location of the account to which funds are to be disbursed;
(iv) the amount of such Borrowing; and (v) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto; provided,
however, that, notwithstanding any contrary specification

 

25



--------------------------------------------------------------------------------

in any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

SECTION 2.04 Evidence of Debt; Repayment of Loan. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the principal amount of each Swing Line Loan of such Swing Line
Lender then outstanding on the earlier of the Maturity Date and the first date
after such Swing Line Loan is made that is the 15th or the last day of a
calendar month and is at least five (5) Business Days after such Swing Line Loan
is made; provided that on each date that a Revolving Loan Borrowing is made, the
Borrower shall repay all Swing Line Loans then outstanding and (ii) the then
unpaid principal amount of each Revolving Loan of such Lender on the Maturity
Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) Subject to Section 9.04(d), which shall control in all cases, the
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a Revolving Loan Note payable to such Lender and its registered assigns
and in a form and substance reasonably acceptable to the Administrative Agent.
Notwithstanding any other provision of this Agreement, in the event any Lender
shall request and receive such a promissory note, the interests represented by
such note shall at all times (including after any assignment of all or part of
such interests pursuant to Section 9.04) be represented by one or more
promissory notes payable to the payee named therein or its registered assigns.

SECTION 2.05 Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be terminated as provided herein, a commitment fee (a “Revolving
Credit Commitment Fee”), equal to 0.50% per annum on the daily unused amount of
the Revolving Credit Commitment (reduced by the face amount of Letters of Credit
issued and outstanding) of such Lender during the preceding quarter (or other
period commencing with the Closing Date or ending with the Maturity Date or the
date on which the Revolving Credit Commitments of such Lender shall expire or be
terminated).

 

26



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to each of the Administrative Agent and the
Collateral Agent, in each case for its own account, a non-refundable agency fee,
as set forth in the Agent Fee Letter (the “Agent Fees”).

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Maturity Date or the date on
which all Letters of Credit have been canceled or have expired and the Revolving
Credit Commitments of all Lenders shall have been terminated) at a rate per
annum equal to the Applicable Margin from time to time used to determine the
interest rate on Revolving Credit Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to each Issuing Bank with respect to each
Letter of Credit issued by such Issuing Bank (A) a fronting fee equal to 0.125%
of the face amount of such Letter of Credit, (1) on a quarterly basis in arrears
on the last Business Day of each of March, June, September and December,
commencing on the last Business Day of June 2015 and (2) on the Maturity Date
and (B) the standard fronting, issuance and drawing fees specified from time to
time by such Issuing Bank (the “Issuing Bank Fees”). All L/C Participation Fees
and Issuing Bank Fees shall be computed on the basis of the actual number of
days elapsed in a year of 360 days.

(d) The Borrower agrees to pay on the Closing Date such fees as may be agreed in
respect of the Credit Facilities between the Borrower and Barclays Bank PLC
pursuant to letter agreements between the Borrower and Barclays Bank PLC
(including any Fee Letter), which fees will be in all respects fully earned, due
and payable on the Closing Date and non-refundable and non-creditable
thereafter.

(e) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank. Once paid, none of the fees shall be refundable under
any circumstances.

SECTION 2.06 Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing (including any Swing Line Loans) shall
bear interest (in the case of ABR Loans bearing interest based upon the Prime
Rate, computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as applicable, and in all other cases, computed on the basis of
the actual number of days elapsed over a year of 360 days at all times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment or conversion thereof), at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Reserve Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan, except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Reserve Adjusted Eurodollar Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

27



--------------------------------------------------------------------------------

SECTION 2.07 Default Interest. If any Event of Default under Article VII has
occurred and is continuing, then, from the date of such Event of Default and for
so long as such Event of Default is continuing, to the extent permitted by law,
all amounts not paid when due under this Agreement and the other Loan Documents
shall bear interest (after as well as before judgment), payable on demand,
(a) in the case of principal, at the rate otherwise applicable to such Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, when determined by reference to
the Prime Rate and over a year of 360 days at all other times) equal to the rate
that would be applicable to an ABR Loan plus 2.00% per annum (such 2.00% rate
referred to in clauses (a) and (b), the “Default Rate”).

SECTION 2.08 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two (2) Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Reserve Adjusted Eurodollar Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

SECTION 2.09 Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments and the Swing Line Commitment shall automatically terminate on the
Maturity Date. The L/C Commitment shall automatically terminate on the earlier
to occur of (i) the termination of the Revolving Credit Commitments and (ii) the
date five (5) Business Days prior to the Maturity Date.

(b) Upon at least three (3) Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Revolving Credit Commitments or the Swing Line Commitment; provided, however,
that (i) each partial reduction of the Revolving Credit Commitments shall be in
an integral multiple of $1,000,000 and in a minimum amount of $1,000,000,
(ii) each partial reduction of the Swing Line Commitment shall be in an integral
multiple of $1,000,000 and in a minimum amount of $1,000,000 and (iii) the Total
Revolving Credit Commitment shall not be reduced to an amount that is less than
the Aggregate Revolving Credit Exposure at the time.

(c) Upon any mandatory prepayment pursuant to Section 2.12(b), the Revolving
Credit Commitments shall be permanently reduced by an amount equal to 25% of
such mandatory prepayment.

(d) If, after giving effect to any partial reduction of the Revolving Credit
Commitments or at any other time, the Total Revolving Credit Commitment is
$10,000,000 or less, then the Administrative Agent, acting at the direction of
the Required Lenders, shall have the right to permanently terminate the
Revolving Credit Commitments upon thirty days’ written notice to the Borrower.

(e) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each termination or reduction, the
Revolving Credit Commitment Fees on the amount of the Commitments so terminated
or reduced accrued to but excluding the date of such termination or reduction.

 

28



--------------------------------------------------------------------------------

SECTION 2.10 Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, three
(3) Business Days prior to conversion, to convert any Eurodollar Borrowing into
an ABR Borrowing, (b) not later than 12:00 (noon), New York City time, three
(3) Business Days prior to conversion or continuation, to convert any ABR
Borrowing into a Eurodollar Borrowing or to continue any Eurodollar Borrowing as
a Eurodollar Borrowing for an additional Interest Period, and (c) not later than
12:00 (noon), New York City time, three (3) Business Days prior to conversion,
to convert the Interest Period with respect to any Eurodollar Borrowing to
another permissible Interest Period, subject in each case to the following:

(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable), no ABR Borrowing may be converted into a
Eurodollar Borrowing with an Interest Period in excess of one month;

(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(v) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

(vi) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan; and

(ix) this Section shall not apply to Swing Line Borrowings, which may not be
converted or continued.

Each Interest Election Notice pursuant to this Section 2.10 shall be irrevocable
and shall refer to this Agreement and specify (i) the identity and amount of the
Borrowing that the Borrower requests be converted or continued, (ii) whether
such Borrowing is to be converted to or continued as a Eurodollar

 

29



--------------------------------------------------------------------------------

Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.10 and of each Lender’s portion of any
converted or continued Borrowing. If the Borrower shall not have given notice in
accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted to an ABR Borrowing.

SECTION 2.11 Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three (3) Business Days’ prior written or fax notice (or telephonic notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephonic notice promptly confirmed by written or fax
notice) at least one (1) Business Day prior to the date of prepayment in the
case of ABR Loans, to the Administrative Agent before 12:00 (noon), New York
City time; provided, however, that (i) each partial prepayment shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) at the Borrower’s election in connection with any prepayment of
Revolving Loans pursuant to this Section 2.11(a), such prepayment shall not, so
long as no Event of Default then exists, be applied to any Revolving Loan of a
Defaulting Lender.

(b) Each Prepayment Notice shall specify the prepayment date and the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is contingent upon the successful issuance or incurrence of
Indebtedness permitted by Section 6.01 to be issued or incurred or is for all of
the then outstanding Loans, then the Borrower may revoke such notice and/or
extend the prepayment date by not more than five (5) Business Days; provided,
further, however, that the provisions of Section 2.15 shall apply with respect
to any such revocation or extension. All prepayments under this Section 2.11
shall be subject to Section 2.15. All prepayments under this Section 2.11 (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments) shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

SECTION 2.12 Mandatory Prepayments. (a) In the event of any termination of all
the Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all its outstanding Revolving Loans and all
outstanding Swing Line Loans and replace or cause to be canceled (or make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank with
respect to) all outstanding Letters of Credit issued by such Issuing Bank. If,
after giving effect to any partial reduction of the Revolving Credit Commitments
or at any other time, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment, then the Borrower shall, on the date of such
reduction or at such other time, repay or prepay Revolving Loans and, after the
Revolving Loans shall have been repaid or prepaid in full, replace or cause to
be canceled (or make other arrangements satisfactory to the Administrative Agent
and each Issuing Bank with respect to) Letters of Credit issued by such Issuing
Bank in an amount sufficient to eliminate such excess.

(b) Not later than the third Business Day following the consummation of any
Asset Sale, the Borrower shall apply an amount equal to 100% of the Net Cash
Proceeds received by the Borrower or TEP GP with respect thereto to prepay
outstanding Loans and/or cash collateralize outstanding Letters of Credit in
accordance with Section 2.12(c). The Revolving Credit Commitments shall be
permanently reduced as set forth in Section 2.09(c) in connection with any such
mandatory prepayment.

 

30



--------------------------------------------------------------------------------

(c) Mandatory prepayments under Section 2.12(b) shall be applied without penalty
or premium, first, to Revolving Loans and, second, to cash collateralize
outstanding Letters of Credit (in an amount equal to the Minimum Collateral
Amount) on a pro rata basis, in each case, with a corresponding permanent
reduction of the Revolving Credit Commitments.

(d) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.12, (i) a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three (3) Business Days’ prior written notice of such prepayment (other
than in the case of prepayments of ABR Revolving Loans that are not made in
connection with the termination or permanent reduction of the Revolving Credit
Commitments). Each Prepayment Notice shall specify the prepayment date, the Type
of each Loan being prepaid and the principal amount of each Loan (or portion
thereof) to be prepaid. All prepayments of Borrowings under this Section 2.12
shall be subject to Section 2.15, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment.

SECTION 2.13 Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of or credit extended by any Lender or any Issuing Bank (except any
such reserve requirement which is reflected in the Reserve Adjusted Eurodollar
Rate), (ii) subject the Administrative Agent, any Lender or any Issuing Bank to
any Taxes in connection with this Agreement or any Loan, Letter of Credit or
Commitment made hereunder or its deposits, reserves, other liabilities or
capital attributable thereto, or change the basis of taxation payments in
respect thereof (except for Indemnified Taxes or Other Taxes indemnified
pursuant to Section 2.19 and the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender or Issuing Bank) or (iii) impose on such
Lender or such Issuing Bank or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein, and the result of any of the foregoing shall
be to increase the cost to such Lender or such Issuing Bank of making or
maintaining any Eurodollar Loan or increase the cost to any Lender or any
Issuing Bank of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding any capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made or participations in
Letters of Credit purchased by such Lender pursuant hereto or the Letters of
Credit issued by such Issuing Bank pursuant hereto to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

31



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as applicable, as specified
in paragraph (a) or (b) above, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Bank the amount shown as due on any such certificate delivered by it
within 10 days after its receipt of the same.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is
180 days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided, further, that the foregoing limitation shall not apply
to any increased costs or reductions arising out of the retroactive application
of any Change in Law within such 180-day period. The protection of this
Section 2.13 shall be available to each Lender and each Issuing Bank regardless
of any possible contention of the invalidity or inapplicability of the Change in
Law that shall have occurred or been imposed.

SECTION 2.14 Change in Legality. (a) Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under clause (i) or
(ii) above, all payments and prepayments of principal that would otherwise have
been applied to repay the Eurodollar Loans that would have been made by such
Lender or the converted Eurodollar Loans of such Lender shall instead be applied
to repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.

(b) For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

32



--------------------------------------------------------------------------------

SECTION 2.15 Breakage. The Borrower shall indemnify each Lender against any loss
(other than a loss of applicable margin or profits) or expense that such Lender
may sustain or incur as a consequence of (a) any event, other than a default by
such Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of interest likely to be realized
by such Lender in redeploying the funds released or not utilized by reason of
such Breakage Event for such period. A certificate of any Lender setting forth
in reasonable detail the calculation of any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

SECTION 2.16 Pro Rata Treatment. Except as provided with respect to Swing Line
Loans, subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders, and as required under Section 2.14, each Borrowing, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans, each payment of the Revolving Credit Commitment Fees, each reduction
of the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
For purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swing Line Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall have not have made any Swing Line Loans) pro rata in
accordance with such respective Revolving Credit Commitments. Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole Dollar amount.

SECTION 2.17 Sharing. Each Lender agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim against the Borrower, or
pursuant to a secured claim under Section 506 of Title 11 of the United States
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loan or L/C Disbursement as a result of which
the unpaid principal portion of its Loans and participations in L/C
Disbursements shall be proportionately less than the unpaid principal portion of
the Loans and participations in L/C Disbursements of any other Lender, it shall
be deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans and L/C Exposure of such other Lender, so that the
aggregate unpaid principal amount of the Loans and L/C Exposure and
participations in Loans and L/C Exposure held by each Lender shall be in the
same proportion to the aggregate unpaid principal amount of all Loans and L/C
Exposure then outstanding as the principal amount of its Loans and L/C Exposure
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other

 

33



--------------------------------------------------------------------------------

event; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.17 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest, and (ii) the provisions
of this Section 2.17 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any of its Affiliates (as to which the provisions
of this Section 2.17 shall apply). The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan or L/C Disbursement deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan directly to the Borrower in the amount of such
participation.

SECTION 2.18 Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
12:00 (noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating the amounts due hereunder. Each such payment (other than Issuing
Bank Fees, which shall be paid directly to the applicable Issuing Bank) shall be
made to the Administrative Agent at its offices at 745 Seventh Avenue, New York,
New York 10019. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent to represent
its cost of overnight or short term funds (which determination shall be
conclusive absent manifest error).

SECTION 2.19 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Taxes; provided that,
if any Taxes are required by law to be withheld or deducted from such payments,
then (i) the applicable withholding agent shall make such deductions or
withholdings, (ii) such withholding agent shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and (iii) if any Taxes required to be withheld or deducted are Indemnified
Taxes or Other Taxes, then the sum payable by the Borrower shall be

 

34



--------------------------------------------------------------------------------

increased as necessary so that after making such required deductions or
withholdings (including such deductions and withholdings applicable to
additional sums payable under this Section 2.19) the Administrative Agent, each
Lender and each Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made.

(b) Without limiting the provisions of subsection (a) above, the Borrower shall
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any other Taxes.

(c) Without duplication of Sections 2.19(a) or (b) above, the Borrower shall
indemnify the Administrative Agent, each Lender and each Issuing Bank, within
ten (10) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any withholdings
or deductions from any payment by or on account of any obligation of the
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 2.19) and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on behalf of itself, a Lender or an
Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) (i) Any Lender (which, for purposes of this Section 2.19(e) shall include an
Issuing Bank), if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.19(e)(ii)
and (iii)) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender or if such Lender is not legally eligible to deliver such
documentation. Upon the reasonable request of the Borrower or the Administrative
Agent, any Lender shall update, if it is legally entitled to, any form or
certification previously delivered pursuant to this Section 2.19(e). If any form
or certification previously delivered pursuant to this Section 2.19(e) expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent (at the times and in the manner provided with respect to
Foreign Lenders under the preceding sentence) IRS Form W-9 (or its successor
form);

 

35



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent, on or prior to the date on which such
Lender becomes a party hereto, two accurate and complete executed copies of
whichever of the following is applicable:

(1) IRS Form W-8BEN or IRS Form W-8BEN-E (or its successor form) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(2) IRS Form W-8ECI (or its successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under the Code, both IRS Form W-8BEN or IRS Form W-8BEN-E and
a U.S. Tax Compliance Certificate substantially in the form of Exhibit I-1;

(4) IRS Form W-8IMY (or its successor form), together with an IRS Form W-8ECI,
IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner of the Foreign Lender,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partners; or

(5) IRS Form W-8EXP (or its successor form).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements under FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(e)(iii), the definition of “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(f) If the Administrative Agent, any Lender or any Issuing Bank determines, in
its discretion, exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.19 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any interest, penalties or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative

 

36



--------------------------------------------------------------------------------

Agent, such Lender or such Issuing Bank is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.19(f), in no event will the Administrative Agent, any Lender or any
Issuing Bank be required to pay any amount to the Borrower pursuant to this
paragraph to the extent the payment of such amount would place the
Administrative Agent, such Lender or such Issuing Bank in a less favorable net
after-Tax position than it would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. Nothing in
this Section 2.19(f) shall be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(g) Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.20 Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.14, (iii) the Borrower
is required to pay any additional amount to any Lender or any Issuing Bank or
any Governmental Authority on account of any Lender or any Issuing Bank pursuant
to Section 2.19, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of all Lenders or all Lenders directly and adversely affected
thereby and such amendment, waiver or other modification is consented to by the
Required Lenders or (v) any Lender becomes a Defaulting Lender, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender or such Issuing Bank, as the case may be, and the
Administrative Agent, require such Lender or such Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 2.13, 2.15 and 2.19, its rights
pursuant to Section 9.05 in respect of the period in which it was a Lender (and
its rights in respect of any outstanding Letter of Credit issued by such
Lender)) and obligations under this Agreement (or, in the case of clause
(iv) above, all of its interests, rights and obligation with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification of any Loan
Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, of each Issuing Bank and each Swing Line Lender), which consents shall
not unreasonably be withheld, conditioned or delayed, and (z) the Borrower or
such assignee shall have paid to the affected Lender or the affected Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or such Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or such Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.13,
2.15 and 2.19); provided, further, that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s or such
Issuing Bank’s claim for compensation under Section 2.13, notice under
Section 2.14, entitlement to receive amounts pursuant to Section 2.19 or being a
Defaulting Lender, as the case may be, cease to cause such Lender or such
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.14, or cease to result in amounts being payable under
Section 2.19, or cease to cause such Lender to be a

 

37



--------------------------------------------------------------------------------

Defaulting Lender, as the case may be (including as a result of any action taken
by such Lender or such Issuing Bank pursuant to paragraph (b) below), or if such
Lender or such Issuing Bank shall waive its right to claim further compensation
under Section 2.13 in respect of such circumstances or event or shall withdraw
its notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
or shall cease to be a Defaulting Lender, then such Lender or such Issuing Bank
shall not thereafter be required to make any such transfer and assignment
hereunder. Notwithstanding anything to the contrary, in the event that a Lender
does not comply with the requirements of this Section 2.20(a) within one
(1) Business Day after receipt of such notice, such assignment shall be deemed
to have occurred on such Business Day without such Lender’s execution of any
documentation required pursuant to Section 9.04 but after satisfaction of the
other conditions set forth herein.

(b) If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount to
any Lender or any Issuing Bank or any Governmental Authority on account of any
Lender or any Issuing Bank pursuant to Section 2.19, then such Lender or such
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or such Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be significant) (x) to file any certificate or document reasonably
requested in writing by the Borrower or (y) to assign its rights and delegate
and transfer its obligations hereunder to another of its offices, branches or
affiliates, if such filing or assignment would materially reduce its claims for
compensation under Section 2.13, or enable it to withdraw its notice pursuant to
Section 2.14 or would reduce amounts payable pursuant to Section 2.19, as the
case may be, in the future. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any Issuing Bank in connection with
any such filing or assignment, delegation and transfer.

SECTION 2.21 Defaulting Lender. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and in Section
9.08.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.06 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks and Swing Line Lenders hereunder;
third, on a pro rata basis to cash collateralize each Issuing Bank’s Fronting
Exposure with respect to such Defaulting Lender in accordance with
Section 2.21(d) and to pay to each Swing Line Lender its Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such

 

38



--------------------------------------------------------------------------------

Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Banks’ and Swing
Line Lenders’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit and Swing Line Loans, if any and as
applicable, issued under this Agreement, in accordance with Section 2.21(d) (in
the case of Letters of Credit); sixth, to the payment of any amounts owing to
the Lenders or the Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or the Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Disbursements owed to, all Non-Defaulting Lenders of the applicable
Class on a pro rata basis prior to being applied to the payment of any Loans of,
or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and L/C Exposure are held by the Lenders of the applicable Class pro rata
in accordance with the Commitments under the applicable Class without giving
effect to Section 2.21(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Revolving Credit Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Percentage of the stated amount of Letters of
Credit for which it has provided cash collateral pursuant to Section 2.21(d).

(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit that have been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s obligation to fund participations in respect of
Swing Line Loans and Letters of Credit shall be reallocated among the Revolving
Credit Lenders that are Non-Defaulting Lenders in accordance with their
respective Pro Rata Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set

 

39



--------------------------------------------------------------------------------

forth in Section 4.01 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any such Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Cash Collateral and Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, cash collateralize any Issuing Bank’s Fronting Exposure
in accordance with the procedures set forth in Section 2.21(d) and repay any
Swing Line Lender’s Fronting Exposure by repaying the Swing Line Loans such that
such Fronting Exposure is reduced to zero.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, each
Swing Line Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit to be held pro
rata by the Revolving Credit Lenders in accordance with the Revolving Credit
Commitments (without giving effect to Section 2.21(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loan and (ii) no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit except in accordance with Section 2.23(a), in each
case unless it is satisfied that the related exposure will be 100% covered by
the Revolving Loan Commitments of the Non-Defaulting Lenders or cash collateral
will be provided by the Borrower in accordance with Section 2.23(j), and
participating interests in any such newly issued or increased Letter of Credit
or newly made Swing Line Loan shall be allocated among Non-Defaulting Lenders in
a manner consistent with Section 2.21(a)(iv) (and Defaulting Lenders shall not
participate therein).

(d) Cash Collateral. (i) At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall cash collateralize such Issuing Bank’s Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.21(a)(iv)
and any cash collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

 

40



--------------------------------------------------------------------------------

(ii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
each Issuing Bank, and agrees to maintain, a first priority security interest in
all such cash collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
Section 2.23(j). If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and such Issuing Bank as herein provided, or that the total
amount of such cash collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional cash collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any cash collateral
provided by the Defaulting Lender).

(iii) Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section 2.21 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iv) Cash collateral (or the appropriate portion thereof) provided to reduce any
Issuing Bank’s Fronting Exposure shall no longer be required to be held as cash
collateral pursuant to this Section 2.21 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (ii) the determination by the Administrative
Agent and such Issuing Bank that there exists excess cash collateral; provided
that, subject to this Section 2.21, the Person providing cash collateral and
such Issuing Bank may agree that cash collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided, further, that
to the extent that such cash collateral was provided by the Borrower, such cash
collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

SECTION 2.22 Swing Line Loans. (a) Subject to the terms and conditions set forth
herein, each Swing Line Lender agrees to make Swing Line Loans to the Borrower
from time to time prior to the Maturity Date in Dollars, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swing Line Loans exceeding the total
Swing Line Commitment, (y) the outstanding Swing Line Loans of each Swing Line
Lender exceeding such Swing Line Lender’s Swing Line Commitment or (z) the
aggregate Revolving Credit Exposure exceeding the Total Revolving Credit
Commitments; provided that no Swing Line Lender shall be required to make a
Swing Line Loan to refinance an outstanding Swing Line Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swing Line Loans. Notwithstanding
anything to the contrary contained in this Section 2.22 or elsewhere in this
Agreement, in the event that a Revolving Credit Lender is a Defaulting Lender,
no Swing Line Lender shall be required to issue or extend any Swing Line Loan,
unless any Fronting Exposure in respect thereof, after giving effect to the
extension of such Swing Line Loan, may be reallocated among Non-Defaulting
Lenders in accordance with Section 2.21(a)(iv) or, if such reallocation is not
available in accordance with such Section, such Swing Line Lender has entered
into arrangements satisfactory to it, in its sole discretion, to eliminate such
Swing Line Lender’s risk with respect to the participation in Swing Line Loans
by all such Defaulting Lenders, which may include prepaying such Swing Line
Loans while any Fronting Exposure exists in relation thereto.

(b) To request a Swing Line Borrowing, the Borrower shall notify the applicable
Swing Line Lender and the Administrative Agent of such request by not later than
11:00 a.m., New York City time on the day of the proposed Swing Line Borrowing
by delivering a Swing Line Borrowing Request. Each such notice and Swing Line
Borrowing Request shall be irrevocable and shall specify (i) the requested

 

41



--------------------------------------------------------------------------------

date (which shall be a Business Day), (ii) the amount of the requested Swing
Line Borrowing, (iii) the term of such Swing Line Loan and (iv) the location and
number of the Borrower’s account to which funds are to be disbursed. Such Swing
Line Lender shall make each Swing Line Loan in accordance with Section 2.02 on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., New York City time, to the account of the Borrower.

(c) Immediately upon the making of a Swing Line Loan by the applicable Swing
Line Lender, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Swing Line Lender
a risk participation in such Swing Line Loan in an amount equal to such
Revolving Credit Lender’s Pro Rata Percentage of such Swing Line Loan. The
applicable Swing Line Lender shall deliver the Swing Line Borrowing Request to
the Administrative Agent, which shall promptly deliver such Swing Line Borrowing
Request to each Revolving Credit Lender. Each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice of the Swing Line
Borrowing Request, to pay to the Administrative Agent for the account of the
applicable Swing Line Lender, such Revolving Credit Lender’s Pro Rata Percentage
of such Swing Line Loan or Loans. Each Revolving Credit Lender acknowledges and
agrees that its respective obligation to acquire participations in Swing Line
Loans pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Loans made by
such Revolving Credit Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to each Swing Line Lender the amounts so received by it from the
Revolving Credit Lenders. The Administrative Agent shall notify the Borrower of
any participations in any Swing Line Loan acquired pursuant to this
paragraph (c), and thereafter payments by the Borrower in respect of such Swing
Line Loan shall be made to the Administrative Agent and not to the applicable
Swing Line Lender. Any amounts received by a Swing Line Lender from the Borrower
(or any other party on behalf of the Borrower) in respect of a Swing Line Loan
after receipt by the Swing Line Lender of the proceeds of a sale of
participations therein shall be remitted promptly to the Administrative Agent;
and any such amounts received by the Administrative Agent shall be remitted
promptly by the Administrative Agent to the Revolving Credit Lenders that shall
have made their payments pursuant to this paragraph and to the Swing Line
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swing Line Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swing Line Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof otherwise expressly provided herein.

(d) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if a Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Revolving Credit Lender its Pro Rata Percentage thereof in
the same funds as those received by such Swing Line Lender. If any payment
received by a Swing Line Lender in respect of principal or interest on any Swing
Line Loan is required to be returned to the Borrower by such Swing Line Lender
under any circumstances (including pursuant to any settlement entered into by
such Swing Line Lender in its discretion), each Revolving Credit Lender shall
pay to such Swing Line Lender its Pro Rata Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Effective Rate. The Administrative Agent will make such demand upon the request
of a Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

42



--------------------------------------------------------------------------------

SECTION 2.23 Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time on or prior to the date immediately preceding the
termination of the L/C Commitment in accordance with Section 2.09(a). This
Section shall not be construed to impose an obligation upon any Issuing Bank to
issue any Letter of Credit that is inconsistent with the terms and conditions of
this Agreement. Notwithstanding anything to the contrary contained in this
Section 2.23 or elsewhere in this Agreement, in the event that a Revolving
Credit Lender is a Defaulting Lender, no Issuing Bank shall be required to issue
or extend any Letter of Credit, as applicable, unless any Fronting Exposure in
respect thereof, after giving effect to the issuance of such Letter of Credit,
may be reallocated among Non-Defaulting Lenders in accordance with
Section 2.21(a)(iv), or, if such reallocation is not available in accordance
with such Section, each Issuing Bank has entered into arrangements satisfactory
to it, in its sole discretion, to eliminate such Issuing Bank’s, as applicable,
risk with respect to the participation in Letters of Credit by all such
Defaulting Lenders, which may include by cash collateralizing (in an amount not
less than the Minimum Collateral Amount) each such Defaulting Lender’s Pro Rata
Percentage of each Letter of Credit issued or outstanding while such Defaulting
Lender remains a Defaulting Lender.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. (i)
In order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
the applicable Issuing Bank and the Administrative Agent (not later than 1:00
p.m. (New York City time) at least five (5) Business Days (or such shorter
period as such Issuing Bank and the Administrative Agent may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) below), the amount of such Letter
of Credit, the name and address of the beneficiary thereof, the documents to be
presented by such beneficiary in case of any drawing thereunder, the full text
of any certificate to be presented by such beneficiary in case of any drawing
thereunder, the nature of the proposed amendment (in the case of an amendment),
any Letter of Credit application form required by the applicable Issuing Bank
and such other information as shall be necessary to prepare such Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if, and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Borrower shall be deemed to represent and warrant that, after giving effect
to such issuance, amendment, renewal or extension (x) the Aggregate Revolving
Credit Exposure shall not exceed the Total Revolving Credit Commitment and
(y) the aggregate face amount of Letters of Credit issued by any Issuing Bank
shall not exceed such Issuing Bank’s L/C Commitment or the aggregate amount of
the L/C Commitments of all Issuing Banks.

(ii) As of the Closing Date, the aggregate amount of the L/C Commitments of all
Issuing Banks is $10,000,000.

(iii) No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not

 

43



--------------------------------------------------------------------------------

otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;

(B) the issuance of such Letter of Credit would violate any laws or one or more
policies of such Issuing Bank applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial stated amount less than $10,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No Issuing Bank shall be under any obligation to amend or extend any Letter
of Credit if (A) such Issuing Bank would have no obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment
thereto.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five (5) Business Days prior to the
Maturity Date, unless such Letter of Credit expires by its terms on an earlier
date; provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five (5) Business Days prior to the Maturity Date)
unless the applicable Issuing Bank notifies the beneficiary thereof at least
30 days (or such longer period as may be specified in such Letter of Credit and
as agreed by the Issuing Bank) prior to the then-applicable expiration date that
such Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Revolving Credit Lender, and each such Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Pro Rata Percentage of the aggregate amount available to
be drawn under such Letter of Credit, effective upon the issuance of such Letter
of Credit. In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Pro Rata Percentage of each L/C Disbursement made by such Issuing Bank
and not reimbursed by the Borrower (or, if applicable, another party pursuant to
its obligations under any other Loan Document) forthwith on the date due as
provided in Section 2.02(f). Each Revolving Credit Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 10:00 a.m., New
York City time, on the immediately following Business Day after the Borrower
shall have received notice from such Issuing Bank that payment of such draft
will be made.

 

44



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the applicable
Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document or any other
related or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and

(vi) any other act or omission to act or delay of any kind of the applicable
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the applicable Issuing Bank. However, the foregoing shall
not be construed to excuse such Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are determined in a final,
non-appealable decision of a court of competent jurisdiction to have resulted
from such Issuing Bank’s gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. It is further understood and agreed that the applicable
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and, in making any payment under any Letter of
Credit issued by such Issuing Bank (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever, and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute gross
negligence or willful misconduct of such Issuing Bank.

 

45



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make a L/C Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Credit Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, then, unless the
Borrower shall reimburse such L/C Disbursement in full on such date, the unpaid
amount thereof shall bear interest for the account of such Issuing Bank, for
each day from and including the date of such L/C Disbursement, to but excluding
the earlier of the date of payment by the Borrower or the date on which interest
shall commence to accrue thereon as provided in Section 2.02(f), at the rate per
annum that would apply to such amount if such amount were an ABR Revolving Loan.

(i) Resignation or Removal of an Issuing Bank. Any Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Administrative Agent,
the Revolving Credit Lenders and the Borrower, and may be removed at any time by
the Borrower by notice to such Issuing Bank, the Administrative Agent and the
Revolving Credit Lenders. Upon the acceptance of any appointment as an Issuing
Bank hereunder by a Lender that shall agree to serve as a successor Issuing
Bank, such successor shall succeed to and become vested with all the interests,
rights and obligations of such retiring Issuing Bank (other than with respect to
Letters of Credit issued by such retiring Issuing Bank). At the time such
removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees due to such Issuing Bank pursuant to
Section 2.05(c)(ii). The acceptance of any appointment as an Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of such previous
Issuing Bank under this Agreement and the other Loan Documents other than with
respect to Letters of Credit issued by such retiring Issuing Bank and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the resignation or removal of an Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders thereof and of the amount to be
deposited, deposit in an account with the Collateral Agent, for the benefit of
the Revolving Credit Lenders, an amount in cash equal to 105% of L/C Exposure as
of such date; provided that the obligation to deposit such cash will become
effective immediately, and such deposit will become immediately payable in
immediately available funds, without demand or notice of any kind, upon the
occurrence of an Event of Default described in paragraphs (g) or (h) of Article
VII. Such deposit shall be held by the Collateral Agent as collateral for the
payment and performance of the Obligations. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits

 

46



--------------------------------------------------------------------------------

in Permitted Investments, which investments shall be made at the option and sole
discretion of the Collateral Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall (i) automatically be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for L/C
Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated, be applied to satisfy the Obligations. If the Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three (3) Business Days after all
Events of Default have been cured or waived.

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank. Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to such Issuing Bank and such Lender. Upon the
appointment of an additional Issuing Bank, the Borrower, the Administrative
Agent and the Issuing Banks may amend this Agreement without the consent of any
other party hereto to change the L/C Commitments of the Issuing Banks.

SECTION 2.24 Incremental Facilities. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Loan Commitments
in an amount not to exceed, together with all Incremental Loan Commitments
provided to the Borrower pursuant to this Section 2.24 (whether or not
utilized), the Incremental Loan Amount from one or more Incremental Lenders, all
of which must be Eligible Assignees. Such notice shall set forth (i) the amount
of the Incremental Loan Commitments being requested (which shall be in minimum
increments of $2,500,000 and a minimum amount of $10,000,000 or such lesser
amount equal to the remaining Incremental Loan Amount, as applicable, or such
other amounts as the Administrative Agent may agree to) and (ii) the date (an
“Increased Amount Date”) on which such Incremental Loan Commitments are
requested to become effective (which shall not be less than 10 Business Days nor
more than 60 days after the date of such notice (or such other number of days as
the Administrative Agent may agree to)).

(b) The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders (all of which must be Eligible Assignees consented to by the Swing Line
Lender and the Issuing Banks (such consent not to be unreasonably withheld or
delayed) (any such additional bank, financial institution or other institutional
lender, an “Additional Lender”), who will become Incremental Lenders in
connection therewith. The Borrower and each Incremental Lender shall execute and
deliver to the Administrative Agent an Incremental Loan Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Loan Commitment of each Incremental Lender or
Additional Lender. The terms and provisions of the Incremental Loans shall be
identical to those of the Revolving Loans. All Incremental Loan Commitments
shall be documented solely as an increase to the Revolving Credit Commitments
and all Incremental Loans shall be identical to all Revolving Loans, other than
in respect of any arrangement, commitment or upfront fees payable to any
Incremental Lenders or any arranger appointed in connection therewith in
connection with such increase to the Revolving Credit Commitments on or prior to
the Increased Amount Date in respect thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Incremental Loan
Assumption Agreement. Each of the

 

47



--------------------------------------------------------------------------------

parties hereto hereby agrees that, upon the effectiveness of any Incremental
Loan Assumption Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Loan Commitments and the Incremental Loans evidenced thereby, and
the Administrative Agent and the Borrower may revise this Agreement to evidence
such amendments.

(c) Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.24 unless, on the date of such effectiveness,
(i) the conditions set forth in Sections 4.01(b), 4.01(c) and 4.01(d) shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Financial Officer of the Borrower,
(ii) the Borrower would be in Financial Covenant Compliance, (iii) except as
otherwise specified in the applicable Incremental Loan Assumption Agreement, the
Administrative Agent shall have received (with sufficient copies for each of the
Incremental Lenders) legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 4.02, (iv) the
Administrative Agent and each applicable Lender shall have received all fees and
expenses owed in respect of such Incremental Loan Commitments and (v) the terms
and documentation in respect of such Incremental Loan Commitments, to the extent
not consistent with this Agreement and the other Loan Documents, shall be
reasonably satisfactory to the Administrative Agent.

(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans, when originally made, are
included in each Borrowing of outstanding Revolving Loans on a pro rata basis.
This may be accomplished by requiring each outstanding Eurodollar Borrowing to
be converted into an ABR Borrowing on the date of each Incremental Loan. Any
conversion of Eurodollar Loans to ABR Loans required by the preceding sentence
shall be subject to Section 2.15.

(e) On any Increased Amount Date on which Incremental Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Credit Lenders shall assign to each of the
Incremental Lenders, and each of the Incremental Lenders shall purchase from
each of the existing Revolving Credit Lenders, at the principal amount thereof,
such interests in the outstanding Revolving Loans and participations in Letters
of Credit and Swing Line Loans outstanding on such Increased Amount Date that
will result in, after giving effect to all such assignments and purchases, such
Revolving Loans and participations in Letters of Credit and Swing Line Loans
being held by existing Revolving Credit Lenders and Incremental Lenders ratably
in accordance with their Revolving Credit Commitments after giving effect to the
addition of such Incremental Loan Commitments to the Revolving Credit
Commitments, (ii) each Incremental Loan Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and have the same terms as any
existing Revolving Loan, and (iii) each Incremental Lender shall become a Lender
with respect to the Revolving Credit Commitments and all matters relating
thereto.

(f) The proceeds of any Incremental Loans shall be used for the purposes
specified in the introductory statement to this Agreement, to the extent
permitted under the Agreement.

SECTION 2.25 Extension Amendments. (a) The Borrower may at any time and from
time to time request that all or a portion of any of the Commitments or the
Loans (including any Extended Revolving Loans), existing at the time of such
request (any such Commitment, an “Existing Commitment”, and any such existing
outstanding Loans, the “Existing Loans”) be converted to extend, in the case of
Commitments, the termination date thereof and, in the case of Loans, the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion thereof (any such Existing

 

48



--------------------------------------------------------------------------------

Commitment which has been so extended, an “Extended Commitment”, and any such
Existing Loan whose scheduled maturity date(s) has or have been so extended, an
“Extended Revolving Loan”) and to provide for other terms consistent with this
Section 2.25. In order to establish any Extended Commitment, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Commitment) (an
“Extension Request”) setting forth the proposed terms of the Extended Commitment
to be established, which terms (other than as provided in clause (c) below)
shall be identical to those applicable to the Existing Commitment from which
they are to be extended (the “Specified Existing Commitment”) except (x) all or
any of the final maturity/termination dates of such Extended Commitment may be
delayed to later dates than the final maturity/termination dates of the
Specified Existing Commitment, (y) (A) the interest margins with respect to the
Extended Commitment may be higher or lower than the interest margins for the
Specified Existing Commitment and/or (B) additional fees may be payable to the
Lenders providing such Extended Commitment in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (z) the
commitment fee, if any, with respect to the Extended Commitment may be higher or
lower than the commitment fee, if any, for the Specified Existing Commitment, in
each case to the extent provided in the applicable Extension Amendment; provided
that, notwithstanding anything to the contrary in this Section 2.25 or
otherwise, (1) no Extended Commitment shall be secured by or receive the benefit
of any collateral, credit support or security that does not secure or support
the Existing Commitments, (2) the final maturity of any Extended Revolving Loan
shall not be earlier than any Loan made under the applicable Specified Existing
Commitment in respect thereof, (3) each Lender in the Specified Existing
Commitment shall be permitted to participate in the Extended Commitment in
accordance with its pro rata share of the Specified Existing Commitment,
(4) assignments and participations of Extended Commitments shall be governed by
the same assignment and participation provisions applicable to Loans and
Commitments hereunder as set forth in Section 9.04 and (5) the repayment (other
than in connection with a permanent voluntary prepayment) and the mandatory
prepayment of any Extended Revolving Loans shall be made on a pro rata basis
with all other outstanding Revolving Loans (other than at the maturity of any
Revolving Loan Commitments that have not been extended, at which point the
maturing Revolving Loans associated therewith may be repaid without making a pro
rata payment of any non-maturing Revolving Loans). No Lender shall have any
obligation to agree to have any of its Existing Loans or, if applicable,
commitments of any Existing Commitment converted into an Extended Commitment
pursuant to any Extension Request. Any Extended Commitment shall constitute a
separate commitment of Loans from the Specified Existing Commitments and from
any other Existing Commitments (together with any other Extended Commitments so
established on such date).

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the applicable
Existing Commitments or Existing Commitments are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Commitment converted into an Extended Commitment shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Specified Existing Commitment
that it has elected to convert into an Extended Commitment. In the event that
the aggregate amount of the Specified Existing Commitment subject to Extension
Elections exceeds the amount of Extended Commitments requested pursuant to the
Extension Request, the Specified Existing Commitment subject to Extension
Elections shall be converted to Extended Commitments on a pro rata basis based
on the amount of Specified Existing Commitments included in each such Extension
Election.

(c) Extended Commitments and Extended Revolving Loans shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which may
include amendments to provisions related to maturity, interest margins, fees or
prepayments referenced in Section 2.25(a) and which, notwithstanding anything to
the contrary set forth in Section 9.08, shall not require the consent of any
Lender other than the Extending Lenders with respect to the Extended Commitments
established

 

49



--------------------------------------------------------------------------------

thereby) executed by the Borrower, the Administrative Agent and the Extending
Lenders. No Extension Amendment shall provide for any tranche of Extended
Commitments or tranche of Extended Revolving Loans in an aggregate principal
amount that is less than $50,000,000 and integral multiples of $5,000,000 in
excess thereof; provided, further, that no Extension Amendment may provide for
any Extended Commitment or Extended Revolving Loans to be secured by any
Collateral that does not also secure the Existing Commitments or Existing Loans.
It is understood and agreed that each Lender has consented for all purposes
requiring its consent, and shall at the effective time thereof be deemed to
consent to each amendment to this Agreement and the other Loan Documents
authorized by this Section 2.25 and the arrangements described above in
connection therewith. In connection with any Extension Amendment, the Borrower
shall deliver an opinion of counsel reasonably acceptable to the Administrative
Agent as to the enforceability of such Extension Amendment, this Agreement as
amended thereby, the security interests in respect of the Extended Revolving
Loans and Extended Commitments and such of the other Loan Documents (if any) as
may be amended thereby and that the existing security interest of the Collateral
Agent shall not be adversely affected thereby.

(d) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Commitment is converted to extend the related
scheduled maturity date(s) in accordance with clause (a) above (an “Extension
Date”), in the case of the Specified Existing Commitment of each Extending
Lender, the aggregate principal amount of such Specified Existing Commitment
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitment so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Commitment from the Specified
Existing Commitment and from any other Existing Commitments (together with any
other Extended Commitment so established on such date) and (B) if, on any
Extension Date, any Revolving Loans of any Extending Lender are outstanding
under the applicable Specified Existing Commitments, such loans (and any related
participations) shall be deemed to be allocated as Existing Loans (and related
participations) and Extended Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s applicable Specified Existing
Commitments bear to the applicable Extended Commitments so converted by such
Lender on such date.

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, upon notice to the Administrative Agent and such
Non-Extending Lender, (i) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 9.04 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided, that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
obtain a replacement Lender; provided, further, that the applicable assignee
shall have agreed to provide Loans and/or a commitment on the terms set forth in
such Extension Amendment; and provided, further, that all obligations of the
Borrower owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full at par by the assignee Lender
to such Non-Extending Lender concurrently with such Assignment and Acceptance or
(ii) prepay the Loans and, at the Borrower’s option, if applicable, terminate
the Commitments of such Non-Extending Lender, in whole or in part, subject to
Section 2.20, without premium or penalty. In connection with any such
replacement under this Section 2.25, if a Non-Extending Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Acceptance and/or any other documentation necessary to reflect such replacement
by the later of (x) the date on which the replacement Lender executes and
delivers such Assignment and Acceptance and/or such other documentation and
(y) the date as of which all obligations of the Borrower owing to such
Non-Extending Lender relating to the Loans and participations so assigned shall
be paid in full in cash by the assignee Lender to such Non-Extending Lender,
then such Non-Extending Lender shall be deemed to have executed and delivered
such Assignment and Acceptance

 

50



--------------------------------------------------------------------------------

and/or such other documentation as of such date and the Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Extending
Lender.

(f) This Section 2.25 shall supersede any provisions in Section 2.16 or
Section 2.17 to the contrary.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, each Swing Line Lender, each Issuing Bank and each of the Lenders that,
on and as of the Closing Date and on and as of each other date thereafter as
required by Section 4.01:

SECTION 3.01 Organization; Powers. Each of the Borrower and TEP GP (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization (which, as of the Closing Date, is as
identified in Schedule 3.01), (b) has all requisite power and authority to own
its property and assets and to carry on its business as now conducted and as
proposed to be conducted, except, in each case where the failure to have such
power and authority could not reasonably be expected to result in a Material
Adverse Effect, (c) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except in each case
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents, the Related
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02 Authorization. The execution, delivery and performance by the
Borrower of the Loan Documents and the consummation of the Transactions (a) have
been duly authorized by all requisite company or partnership and, if required,
equityholder action and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the Organizational Documents of the Borrower
or TEP GP, or (B) any order of any Governmental Authority, (ii) violate or
result in a default under any indenture or any other agreement, instrument or
other evidence of any Material Indebtedness or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or TEP GP (other than any Permitted Lien).

SECTION 3.03 Enforceability. Each of this Agreement and each other Loan Document
has been duly executed and delivered by the Borrower and constitutes legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws affecting creditors’ rights generally, and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Agreement or any other Loan
Document or in connection with the Transactions, except for (i) the filing of
Uniform Commercial Code financing statements and (ii) such as have been made or
obtained and are in full force and effect.

 

51



--------------------------------------------------------------------------------

SECTION 3.05 Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders the unqualified audited consolidated financial statements of TEP for
the fiscal year ended December 31, 2014. Such financial statements present
fairly in all material respects the consolidated financial condition and results
of operations and cash flows of TEP as of such date and for such period. Such
balance sheet and the notes thereto disclose all material liabilities, direct or
contingent, of TEP as of the date thereof required to be disclosed under GAAP.
Such financial statements were prepared in all material respects in accordance
with GAAP applied on a consistent basis.

(b) The Borrower has heretofore delivered to the Lenders an unaudited pro forma
condensed consolidated balance sheet of TEGP as of December 31, 2014, prepared
after giving effect to the Transactions as if the Transactions had occurred as
of such date, in accordance with GAAP. Such unaudited pro forma condensed
consolidated balance sheet has been prepared in good faith by the Borrower, is
based on the best information available to the Borrower as of the date of
delivery thereof, accurately reflects all adjustments believed by the Borrower
necessary to give effect to the Transactions and presents fairly in all material
respects on a pro forma basis the estimated consolidated financial position of
TEGP as of such date, assuming that the Transactions had actually occurred at
such date.

(c) The Borrower has heretofore furnished to the Lenders the unqualified audited
consolidated balance sheet of TEGP as of February 10, 2015, prepared in
accordance with GAAP. Such audited consolidated balance sheet presents fairly in
all material respects the consolidated financial position of TEGP as of such
date. Such balance sheet and the notes thereto disclose all material
liabilities, direct or contingent, of TEGP as of the date thereof required to be
disclosed under GAAP.

SECTION 3.06 No Material Adverse Effect. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since December 31, 2014.

SECTION 3.07 Title to Properties; Possession Under Leases. Each of the Borrower
and TEP GP has good and marketable title to, or valid leasehold interests in,
all its properties and assets, except as could not reasonably be expected to
result in a Material Adverse Effect, and such material properties and assets are
free and clear of Liens, other than Permitted Liens. Other than Permitted Liens,
no Liens exist, directly or indirectly, on the Collateral consisting of Equity
Interests that are prior and superior in right to Liens in favor of the
Collateral Agent other than Liens that have priority by operation of law.

SECTION 3.08 Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all subsidiaries of the Borrower and all other Persons in which the
Borrower holds an Equity Interest and the percentage ownership interest of the
Borrower therein. The shares of capital stock or other ownership interests so
indicated on Schedule 3.08 are fully paid and non-assessable (except as such
non-assessability may be affected by Section 18-607 or 18-804 of the Delaware
Limited Liability Company Act) and, as of the Closing Date, are owned by the
Borrower, directly or indirectly, free and clear of all Liens (other than
Permitted Liens).

SECTION 3.09 Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.09, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or TEP GP or any business, property or rights of any such Person
(i) that involve any Loan Document or the Transactions or (ii) in each case as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(b) Neither the Borrower nor TEP GP or any of their respective material
properties or assets is (i) in violation of, nor will the continued operation of
their material properties and assets as currently conducted violate, any law,
rule or regulation (other than those covered by Sections 3.11, 3.12, 3.14, 3.16,
3.17, 3.23, 3.25 or 3.27, which laws, rules and regulations are addressed in
those Sections) or (ii) is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority (including without
limitation the USA PATRIOT Act), where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 No Default. Neither the Borrower nor TEP GP is in default in any
manner under any provision of any indenture or other agreement, instrument or
other evidence of Material Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, in each case where such default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11 Federal Reserve Regulations. (a) Neither the Borrower nor TEP GP is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.12 Investment Company Act. Neither the Borrower nor TEP GP is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
permitted by this Agreement (including the purposes specified in the
introductory statement to this Agreement).

SECTION 3.14 Taxes. Each of the Borrower and TEP GP has filed or caused to be
filed all Federal, state, local and foreign Tax returns or materials required to
have been filed by it and has paid or caused to be paid all Taxes due and
payable by it (whether or not shown on any Tax return) and all assessments
received by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted that
operate to suspend the collection of such contested Tax and for which the
Borrower or TEP GP, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP or (b) in each case, to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse Effect
or the imposition of a material Lien on any Collateral. There is no proposed
written Tax assessment against the Borrower or TEP GP that would, if made, have
a Material Adverse Effect.

SECTION 3.15 No Material Misstatements. None of (a) the Projections or (b) any
other information, report, financial statement, exhibit or schedule furnished by
or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, when furnished and taken as a whole, contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not materially misleading; provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of TEP) and due care in the
preparation of such information, report, financial statement, exhibit or
schedule (it being understood that projections are not a guaranty of future
performance and that actual results during the period or periods covered by
projections may materially differ from the projected results therein).

 

53



--------------------------------------------------------------------------------

SECTION 3.16 Employee Benefit Plans. Neither the Borrower nor TEP GP has any
employees or sponsors, maintains, contributes to or has established any Plan or
Foreign Pension Plan. There does not now exist, and there are no existing
circumstances that could reasonably be expected to result in, any Controlled
Group Liability that would be a liability of the Borrower following the Closing
Date. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in liability of the
Borrower in an aggregate amount exceeding $1,500,000.

SECTION 3.17 Environmental Matters. (a) Except as set forth in Schedule 3.17 or,
in each case, as could not reasonably be expected to result in a Material
Adverse Effect, (i) none of the properties currently owned or operated by or on
behalf of the Borrower or any of its subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous state or local list nor,
to the knowledge of the Borrower, is any property formerly owned or operated by
or on behalf of the Borrower or any of its subsidiaries listed or proposed for
listing on any such list; (ii) there are no and have never been any surface
impoundments, pits, sumps or lagoons, or landfills or dumps, in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by or on behalf of the Borrower or any of its
subsidiaries or, to the knowledge of the Borrower, on any property formerly
owned or operated by the Borrower or any of its subsidiaries except for such
impoundments, pits, sumps or lagoons, or landfills or dumps, that have been
removed from service or remediated in material compliance with Environmental
Law; and (iii) to the knowledge of the Borrower, there has been no Release on,
at or under any property currently or formerly owned or operated by the Borrower
or any of its subsidiaries, except as would not reasonably be expected to result
in material Environmental Liability to the Borrower.

(b) Except as set forth in Schedule 3.17 or as would not reasonably be expected
to result in a Material Adverse Effect, (i) neither the Borrower nor any of its
subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
Release of Hazardous Materials or natural gas at, on or under any site, location
or operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and (ii) all Hazardous
Materials generated, used, treated, handled or stored at, or, to the knowledge
of the Borrower, transported to or from, any property currently or formerly
owned or operated by the Borrower or any of its subsidiaries are either
currently managed or have been disposed of in compliance with Environmental
Laws.

(c) As of the Closing Date, and at any time after the Closing Date unless such
assumption or undertaking could not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any of its subsidiaries has
assumed or undertaken, whether by contract, operation of law or otherwise, any
Environmental Liabilities of any other Person.

(d) Except as otherwise would be subject to applicable privilege, the Borrower
has made available to the Administrative Agent true and correct copies of any
material environmental reports, studies or similar documents in the custody or
control of the Borrower or any of its subsidiaries relating to the Borrower, its
subsidiaries, their properties or the operation of their businesses and prepared
prior to the Closing Date.

SECTION 3.18 Insurance. Schedule 3.18 sets forth an accurate description of all
insurance maintained by or on behalf of the Borrower and its subsidiaries as of
the Closing Date. As of the Closing Date, such insurance is in full force and
effect and all premiums have been duly paid. The Borrower and its subsidiaries
have insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.

 

54



--------------------------------------------------------------------------------

SECTION 3.19 Security Documents. The Security Agreement, upon execution and
delivery thereof by the Borrower, will create in favor of the Collateral Agent,
for the benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral (as defined in the Security Agreement) and the
proceeds thereof and (i) when Collateral that is certificated is delivered to
the Collateral Agent, the Lien created under the Security Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Borrower in such Collateral, in each case
prior and superior in right to any other Person, and (ii) when financing
statements in appropriate form are filed in the offices specified on Schedule
3.19, the Lien created under the Security Agreement will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Borrower in such Collateral to the extent such Liens can be perfected by
filing a financing statement, under the Uniform Commercial Code, in each case
prior and superior in right to any other Person other than with respect to
Permitted Liens.

SECTION 3.20 Reserved.

SECTION 3.21 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan, the
Borrower and its subsidiaries, taken as a whole, are Solvent.

SECTION 3.22 Related Documents. The Borrower has delivered to the Administrative
Agent a complete and correct copy of each Related Document (including all
schedules, exhibits, amendments, supplements and modifications thereto). Neither
TEGP, the Borrower nor any of its subsidiaries is in default in the performance
of or compliance with any material provisions of any Related Document and,
except to the extent the same could not reasonably be expected to result in a
Material Adverse Effect, to the knowledge of the Borrower, no other Person party
thereto is in default under any Related Document. The Related Documents comply
in all material respects with applicable laws.

SECTION 3.23 Sanctioned Persons. Neither TEGP, the Borrower, TEP nor any of
their respective subsidiaries nor, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of TEGP, the Borrower, TEP or
any of their respective subsidiaries, is currently subject to any Sanctions or
located, organized or resident in a Sanctioned Country. The Borrower will not
directly or, to the knowledge of the Borrower, indirectly, use the proceeds of
any Credit Event, or lend, contribute or otherwise make available any proceeds
to any subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction) of Sanctions.

SECTION 3.24 Regulatory Status. (a) As of the Closing Date, neither the Borrower
nor TEP GP, nor any assets of the Borrower or TEP GP are regulated as a “holding
company,” public utility or an intrastate pipeline by any state Governmental
Authority, or are subject to any state regulatory jurisdiction by a state public
utility commission or similar entity.

(b) None of the Lenders will, solely as a result of entering into any Loan
Document or the consummation and/or performance of the Transactions, be subject
to regulation by FERC or any state public utility commission.

 

55



--------------------------------------------------------------------------------

SECTION 3.25 Labor Matters. As of the Closing Date, and at any time after the
Closing Date unless such event could not reasonably be expected to result in a
Material Adverse Effect, there are no strikes, lockouts, labor disputes or
slowdowns pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its subsidiaries. The hours worked and payments made to
employees of the Borrower or any of the subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act of 1938, as amended, or
any other applicable federal, state, local or foreign law dealing with such
matters. All material payments due from the Borrower or any of its subsidiaries,
or for which any claim may be made against the Borrower or any of its
subsidiaries on account of wages or employee health and welfare insurance or
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any of
its subsidiaries is bound.

SECTION 3.26 Reserved.

SECTION 3.27 Anti-Corruption Laws. Neither TEGP, the Borrower, TEP nor any of
their respective subsidiaries nor any director, officer, agent, employee or
Affiliate of such Person is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the FCPA or any
other applicable anti-corruption laws, including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization or approval of
the payment of any money, or other property, gift, promise to give or
authorization of the giving of anything of value, directly or indirectly, to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office in contravention of the FCPA or any other applicable anti-corruption
laws. The Borrower, TEP and their respective subsidiaries and Affiliates have
conducted their businesses in compliance with applicable anti-corruption laws
and the FCPA and will maintain policies and procedures designed to promote and
achieve compliance with such laws and with the representation and warranty
contained herein.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans and of the Issuing Banks to issue,
amend, renew and extend Letters of Credit hereunder are subject to the
satisfaction of the following conditions:

SECTION 4.01 All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.23(b);

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects (other
than representations and warranties that are qualified by materiality, which
shall be true and correct in all respects) on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations shall be true and correct in all material
respects as of such earlier date;

 

56



--------------------------------------------------------------------------------

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing; and

(d) Prior to such Credit Event, the Administrative Agent shall have received
evidence reasonably satisfactory to it (including, if necessary, supplements to
any existing Form FR U-1) demonstrating that such Credit Event shall not be
prohibited by any applicable Law or subject the Administrative Agent, any
Issuing Bank, the Swing Line Lender or any Lender to any penalty under
applicable Law.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02 First Credit Event. The initial Credit Event hereunder (and the
obligations of the Lenders and/or the Issuing Bank, as applicable, in respect
thereof) shall be subject to satisfaction of the following conditions precedent:

(a) The Administrative Agent (or its counsel) shall have received from each
party (i) a counterpart of this Agreement and each of the other Loan Documents
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and each of the Loan Documents;

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Issuing Banks and the Lenders, the favorable written
opinion of Stinson Leonard Street LLP, counsel for the Borrower in form and
substance satisfactory to the Administrative Agent, (A) dated the Closing Date,
(B) addressed to the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders and (C) covering such matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and the Borrower
hereby requests such counsel to deliver such opinions;

(c) The Administrative Agent shall have received with respect to the Borrower
and TEP GP (i) Organizational Documents certified to be true and complete as of
a recent date by the appropriate Governmental Authority of the State of Delaware
and certified by a secretary or assistant secretary of the Borrower or TEP GP,
as applicable, to be true and complete as of the Closing Date; (ii) a
certificate of the secretary or assistant secretary of each of the Borrower and
TEP GP dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the limited liability company agreement of the Borrower or
TEP GP, as applicable, as in effect on the Closing Date, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the board of
directors or other governing body of the Borrower (and, if applicable, any
shareholder or parent company of the Borrower) authorizing the execution,
delivery and performance of the Loan Documents and the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect, (C) that the certificate or articles of organization of
each of the Borrower and TEP GP have not been amended since the date of the last
amendment thereto shown on the certificate furnished pursuant to clause (i)
above and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of the Borrower; and (iii) a certificate of another officer
as to the incumbency and specimen signature of the secretary or assistant
secretary executing the certificate pursuant to clause (ii) above;

(d) The Administrative Agent and the Collateral Agent shall have received, on or
before the Closing Date all documents and instruments, including Uniform
Commercial Code financing statements required by Law or reasonably requested by
the Collateral Agent (to the extent required by the Security Agreement) to be
filed, registered, published or recorded to create or perfect the Liens intended
to be

 

57



--------------------------------------------------------------------------------

created under the Loan Documents and all such documents and instruments shall
have been so filed, registered, published or recorded or other arrangements
reasonably satisfactory to the Collateral Agent for such filing, registration,
publication or recordation shall have been made;

(e) The Administrative Agent shall have received certified copies of the Related
Documents, duly executed by the parties thereto;

(f) Prior to or substantially simultaneously with the making of the initial
Revolving Loans, the Transactions shall have been consummated;

(g) The Administrative Agent shall have received (i) the unqualified audited
consolidated financial statements of TEP for the fiscal year ended December 31,
2014, (ii) an unaudited pro forma condensed consolidated balance sheet of TEGP
as of December 31, 2014 and (iii) an audited consolidated balance sheet of TEGP
as of February 10, 2015; provided that the financial statements shall have been
prepared in all material respects in accordance with GAAP;

(h) The Administrative Agent shall have received financial projections of TEGP
through the third year following the Closing Date which will be prepared on a
basis consistent with the financial projections of TEGP delivered to the
Arranger prior to the Closing Date;

(i) The Administrative Agent shall have received (i) a Solvency Certificate from
a Responsible Officer of the Borrower (after giving effect to the Transactions)
substantially in the form attached hereto as Exhibit K and (ii) a Perfection
Certificate from a Responsible Officer of the Borrower (after giving effect to
the Transactions) substantially in the form attached hereto as Exhibit J;

(j) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clause
(b) and (c) of Section 4.01 and clauses (f) and (m) of this Section 4.02;

(k) The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least five (5) Business Days prior to the Closing Date,
that has been reasonably requested by any Lender at least ten (10) days in
advance of the Closing Date;

(l) The Arranger and the Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Closing Date (which, in the
case of fees for the account of the Lenders, the Administrative Agent shall
promptly pay to the Lenders), including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Borrower hereunder or under any other Loan Document;

(m) The Total Leverage Ratio of the Borrower calculated for the Applicable
Period ended December 31, 2014 and after giving pro forma effect to the
Transactions and any Borrowings under this Agreement made on the Closing Date as
if made on the last day of such period and still outstanding on the last day of
such period shall not exceed 3.00:1.00;

(n) All existing Liens on the TEP Common Units to be acquired by the Borrower
from T-Dev Operations shall be released, and the Administrative Agent shall have
received evidence of such release; and

(o) The Administrative Agent shall have received a counterpart of Form FR U-1
signed on behalf of the Borrower and shall be satisfied that the amount of the
Commitments do not exceed the “maximum loan value” (within the meaning of
Regulation U) of the Collateral.

 

58



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) shall have been paid in full and all Letters of Credit have been
canceled or have expired and all amounts drawn thereunder have been reimbursed
in full (unless such Letter of Credit has been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank or other
arrangements satisfactory to such Issuing Bank shall have been made), unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause TEP GP to:

SECTION 5.01 Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(a) Except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) do or cause to be done all
things necessary to obtain, preserve, renew, extend and keep in full force and
effect the rights, licenses, permits, franchises, authorizations, patents,
copyrights, trademarks and trade names material to the conduct of its business;
(ii) maintain and operate such business in substantially the manner in which it
is presently conducted and operated and (iii) at all times maintain and preserve
all property material to the conduct of such business and keep such property in
good repair, working order and condition and from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto in accordance, in all material respects, with prudent
industry practices. Except, in each case, where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, comply, and cause
each of its subsidiaries to comply, with all applicable laws, rules, regulations
and orders, including, without limitation, applicable laws, rules, regulations
and orders regarding any loans, advances, mortgage or promissory note
arrangements with employees or agents, ERISA, FERC regulations and tariffs,
Environmental Laws and the USA PATRIOT Act and other applicable anti-terrorism
and anti-money laundering laws and regulations.

SECTION 5.02 Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
comprehensive general liability insurance against claims for bodily injury or
death or property damage occurring upon, in, about or in connection with the use
of any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

(b) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by the
Borrower; and promptly deliver to the Administrative Agent and the Collateral
Agent a copy of such policy or policies.

 

59



--------------------------------------------------------------------------------

SECTION 5.03 Obligations and Taxes. Pay any obligation in an aggregate principal
amount exceeding $10,000,000 promptly and discharge or cause to be paid and
discharged promptly when due all Taxes before the same shall become delinquent
or in default; provided, however, that such payment and discharge shall not be
required with respect to any such obligation or Tax so long as (a) the validity
or amount thereof shall be contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and the Borrower or TEP GP shall
have set aside on its books adequate reserves with respect thereto in accordance
with GAAP and such contest operates to suspend collection of the contested
obligation or Tax and enforcement of a Lien or (b), in each case, to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect or the imposition of a Lien on Collateral not permitted
hereunder.

SECTION 5.04 Financial Statements, Reports, etc. (a) Furnish to the
Administrative Agent, which shall furnish to each Lender:

(i) within 90 days after the end of each fiscal year, each of TEGP’s and TEP’s
consolidated balance sheet and related statements of income, partners’ equity
and cash flows showing the financial condition of TEGP or TEP, as applicable,
and its consolidated subsidiaries as of the close of such fiscal year and the
results of its operations and the operations of such subsidiaries during such
year, together with comparative figures for the immediately preceding fiscal
year, all audited by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall be without a “going concern” or like
qualification (other than an exception or explanatory paragraph with respect to
the maturity of the Credit Facilities for an opinion delivered in the fiscal
year in which such Indebtedness matures) and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of TEGP or TEP, as applicable, and its consolidated subsidiaries on a
consolidated basis in all material respects in accordance with GAAP consistently
applied, together with a customary “management discussion and analysis”
provision;

(ii) within 45 days after the end of each fiscal quarter (other than the final
fiscal quarter of any fiscal year), each of TEGP’s and TEP’s consolidated
balance sheet and related statements of income, partners’ equity and cash flows
showing the financial condition of TEGP or TEP, as applicable, and its
consolidated subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of TEGP or TEP, as applicable, and its consolidated
subsidiaries on a consolidated basis in all material respects in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments,
together with a customary “management discussion and analysis”;

(iii) concurrently with any delivery of financial statements under paragraph
(i) or (ii) above, a certificate of a Financial Officer (the “Compliance
Certificate”) in the form of Exhibit H (x) certifying that no Event of Default
or Default has occurred or, if such an Event of Default or Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (y) commencing, in the case of
paragraph (ii) above, with the first full fiscal quarter after the Closing Date,
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.11.

 

60



--------------------------------------------------------------------------------

(iv) concurrently with any delivery of financial statements under clause
(i) above, an annual budget of TEGP and its consolidated subsidiaries on a
consolidated basis, including any forecasts prepared by management of TEGP;

(v) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt of TEGP or of any of its consolidated
subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement in a principal amount of at least $10,000,000 and not otherwise
required to be furnished to the Lenders pursuant to this Section 5.04;

(vi) promptly upon the creation thereof, notice of any Unrestricted Subsidiary;

(vii) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with such
Lender’s ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act; and

(viii) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of TEGP or any of its
consolidated subsidiaries, or compliance with the terms of any Loan Document, as
the Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly reports containing such
information, shall be available on the website of the Securities Exchange
Commission at http://www.sec.gov and the Compliance Certificate delivered
pursuant to Section 5.04(a)(iii) provides a statement regarding the availability
of such information on such website.

(b) The financial statements delivered pursuant to Section 5.04(a)(i) and
Section 5.04(a)(ii) above shall be accompanied by reasonably detailed segment
reporting as required under GAAP, certified by a Financial Officer of TEGP as
fairly presenting the financial condition and results of operations of such
segments in all material respects in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments.

SECTION 5.05 Litigation and Other Notices. Promptly after obtaining actual
knowledge thereof by any Responsible Officer of the Borrower or TEP GP, furnish
to the Administrative Agent (which shall furnish to each Issuing Bank and each
Lender), written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
Governmental Authority or other Person to file or commence, any action,
investigation, enforcement action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate, including any subsidiary, thereof that could reasonably be expected
to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, resulted or could reasonably be expected to
result in liability of the Borrower in an aggregate amount exceeding
$15,000,000, setting forth details as to such ERISA Event and the action, if
any, that the Borrower or an ERISA Affiliate proposes to take with respect
thereto; and

 

61



--------------------------------------------------------------------------------

(d) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

SECTION 5.06 Information Regarding Collateral. (a) Furnish to the Administrative
Agent prompt written notice of any change (i) in the legal name of the Borrower
or TEP GP, (ii) in the jurisdiction of organization or formation of the Borrower
or TEP GP, (iii) in the identity or corporate structure of the Borrower or TEP
GP or (iv) in the Federal Taxpayer Identification Number of the Borrower or TEP
GP. The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral to the same extent as before
such change.

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

SECTION 5.07 Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account, in reasonable detail, accurately and fairly
reflecting in all material respects in conformity with GAAP and all requirements
of law, all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause TEP GP to, permit any
representatives and independent contractors designated by the Administrative
Agent or any Lender to visit and inspect the financial records and the
properties of such Person at reasonable times and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any representatives and independent contractors designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor, in the case of an inspection by the Administrative Agent, at the
expense of the Borrower; provided that (i) the Administrative Agent and the
Lenders may only exercise such right of inspection once per calendar year and
(ii) notwithstanding clause (i) above, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at any time during
normal business hours upon reasonable notice to the Borrower.

SECTION 5.08 Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes permitted under this
Agreement (including the purposes specified in the introductory statement to
this Agreement).

SECTION 5.09 Employee Benefits. Comply with the applicable provisions of ERISA
and the Code except, in each case, where a failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

SECTION 5.10 Compliance with Environmental Laws. Comply in all material respects
and take all commercially reasonable measures to cause all lessees, invitees and
any other Persons operating or occupying its properties to comply in all
material respects with all applicable Environmental Laws and Environmental
Permits; obtain and renew all material Environmental Permits necessary for its
operations and properties; and to the extent required by Environmental Laws,
conduct any investigation, study, sampling or testing, and undertake any
cleanup, removal, remedial or other action, necessary to remove and clean up all
Hazardous Materials from any of its properties, in compliance in all material
respects with the applicable requirements of all Environmental Laws, in each
case, unless such non-compliance would not result in, or could not reasonably be
expected to result in, a Material Adverse Effect; provided,

 

62



--------------------------------------------------------------------------------

however, that neither the Borrower nor any of its subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
administrative or judicial proceedings, appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP, or the
delay in performance of such action could not reasonably be expected to result
in a material Environmental Liability.

SECTION 5.11 Preparation of Environmental Reports. If a Default caused by reason
of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or TEP GP commencing
activities reasonably likely to cure such Default, at the written request of the
Required Lenders through the Administrative Agent, provide to the Administrative
Agent within 45 days after such request (if such Default is then continuing), at
the expense of the Borrower, a report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.

SECTION 5.12 Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Agreement.

SECTION 5.13 Legal Separateness. (a) Cause the management, business and affairs
of the Borrower to be conducted in such a manner so that the Borrower will be
treated as a separate and distinct entity from each of TEP and its subsidiaries,
TEGP and its subsidiaries, each Unrestricted Subsidiary and any other Person in
which the Borrower holds an Equity Interest.

(b) Prohibit any Unrestricted Subsidiary or any other Person in which the
Borrower holds an Equity Interest to hold any Equity Interest in, or any
Indebtedness of, the Borrower or TEP GP, other than any Indebtedness permitted
under Section 6.01(c).

SECTION 5.14 Unrestricted Subsidiaries. The Borrower may at any time create and
maintain any Unrestricted Subsidiary; provided that (a) immediately before and
after such creation, no Default or Event of Default shall have occurred and be
continuing, (b) any investments (whether to initially capitalize such
Unrestricted Subsidiary or otherwise) in such Unrestricted Subsidiary are
permitted under Section 6.04 hereof and (c) the Borrower complies with
Section 5.13 above.

 

63



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than pursuant to the last sentence of
Section 9.02) and until the Commitments have been terminated and the principal
of and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document (other than contingent reimbursement and indemnification
obligations to the extent no unsatisfied claim with respect thereto has been
asserted) have been paid in full and all Letters of Credit have been cancelled
or have expired and all amounts drawn thereunder have been reimbursed in full
(unless such Letter of Credit has been cash collateralized or otherwise
backstopped in a manner satisfactory to the applicable Issuing Bank or other
arrangements satisfactory to such Issuing Bank shall have been made), unless the
Required Lenders shall otherwise consent in writing, the Borrower will not:

SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist any
Indebtedness or permit TEP GP to incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) Indebtedness of TEP GP which exists solely as a result of TEP GP’s status as
the general partner of TEP;

(c) intercompany Indebtedness of the Borrower owing to its subsidiaries;
provided that such Indebtedness shall be subordinated to the Obligations
pursuant to an Affiliate Subordination Agreement;

(d) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(e) Indebtedness in respect of Hedging Agreements that (i) are not for
speculative purposes and (ii) are entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower;

(f) Indebtedness consisting of guarantees by the Borrower of Indebtedness of
Unrestricted Subsidiaries or other Persons in which an Unrestricted Subsidiary
owns an Equity Interest; provided that, at the time thereof and immediately
after giving effect thereto, (i) no Event of Default or Default shall have
occurred and be continuing and (ii) the Borrower is in pro forma compliance with
the Financial Covenant;

(g) Indebtedness (i) arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn, presented or
issued against insufficient funds in the ordinary course of business; provided
such Indebtedness is extinguished within five Business Days of its incurrence or
(ii) arising under any treasury or cash management or similar services provided
by a bank or other financial institution in the ordinary course of business;

(h) Indebtedness consisting of guarantees, indemnities or obligations in respect
of purchase price adjustments or earn-outs in connection with investments and
dispositions and other transactions, in each case that are permitted hereunder;
and

(i) other Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $20,000,000.

SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets or permit TEP GP to create, incur, assume or permit to exist
any Lien on any of its property or assets, in each case now owned or hereafter
acquired by it or TEP GP, or on any income or revenues or rights in respect of
any thereof, except:

(a) any Lien created under the Loan Documents;

(b) Liens for Taxes not yet due or which are being contested in compliance with
Section 5.03;

 

64



--------------------------------------------------------------------------------

(c) judgment Liens securing judgments not constituting an Event of Default under
Article VII or securing appeal or other bonds relating to such judgments;

(d) (i) Liens or deposits to secure statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (ii) Liens resulting from earnest money deposits
or indemnification holdbacks made in connection with Investments permitted under
Section 6.04 or dispositions not prohibited by Section 6.05, and other
transactions permitted hereunder;

(e) Liens and customary rights of set-off, revocation, refund or chargeback and
similar rights under deposit, disbursement, concentration, cash or treasury
management or similar agreements or under the Uniform Commercial Code or other
applicable law in favor of any bank or other financial institution at which the
Borrower or TEP GP maintains a deposit account in the ordinary course of
business; provided that such Lien, customary rights of set-off, revocation,
refund, chargeback or similar rights is limited to such deposit account and the
funds, checks and other items deposited therein;

(f) Liens granted to joint venture partners and joint venture entities on Equity
Interests owned by the Borrower or any Unrestricted Subsidiary in connection
with the formation or acquisition of a joint venture in which the Equity
Interests of such joint venture are held in part by the Borrower or any
Unrestricted Subsidiary and in part by another Person or Persons, in each case
solely consisting of restrictions on transfer, restrictions on granting liens,
rights of first refusal, rights of first offer, put options, call options and
similar rights held by such joint venture partners and joint venture entities in
respect of transfers of Equity Interests in such joint ventures;

(g) (i) Liens solely consisting of restrictions on transfer under the Limited
Partnership Agreement of TEP in respect of transfers of the Collateral; provided
that no such restrictions shall prohibit the granting of Liens on the Collateral
to secure the Obligations and (ii) Liens consisting of restrictions on transfer,
restrictions on granting liens, rights of first refusal, rights of first offer,
put options, call options and similar rights under the Limited Partnership
Agreement of TEP or the Limited Liability Company Agreement of TEP GP in respect
of transfers of the Equity Interests in TEP (other than Collateral);

(h) Liens that secure Indebtedness permitted to be incurred under
Section 6.01(i); provided that such Liens shall not encumber (i) any Collateral
consisting of Equity Interests or (ii) any Equity Interests in TEP; and

(i) Liens on the Equity Interests of (i) any Unrestricted Subsidiary or (ii) any
joint venture in which the Borrower holds an Equity Interest; provided that, for
avoidance of doubt, such Liens shall not encumber (x) any Collateral consisting
of Equity Interests or (y) any Equity Interests in TEP.

SECTION 6.03 Reserved.

SECTION 6.04 Investments. Purchase, hold or acquire any Equity Interests or
other securities of, or make or permit to exist any investment in, any other
Person, except:

(a) Permitted Investments;

(b) investments in Equity Interests in TEP; provided that such Equity Interests
shall be pledged pursuant to the Security Agreement;

(c) investments in TEP GP; provided that any Equity Interests representing such
investments shall be pledged pursuant to the Security Agreement;

 

65



--------------------------------------------------------------------------------

(d) investments in any Person other than TEP or TEP GP; provided that, at the
time thereof and immediately after giving effect thereto, (i) no Event of
Default or Default shall have occurred and be continuing and (ii) the Borrower
is in pro forma compliance with the Financial Covenant;

(e) investments by the Borrower in Hedging Agreements permitted under
Section 6.01(e); and

(f) other investments in an aggregate amount not to exceed $10,000,000.

SECTION 6.05 Mergers and Consolidations; Asset Sales. (a) Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired), or purchase, lease or
otherwise acquire (in one transaction or a series of transactions) all or any
substantial part of the assets of any other Person, except that (i) if at the
time thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing (including Section 6.09), any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation; provided that in no event shall any such merger result in
the Borrower being organized under the laws of a foreign jurisdiction and
(ii) the Borrower may acquire any or all of the Equity Interests in any Person
or any line of business; provided that such line of business is acquired through
or promptly contributed to an Unrestricted Subsidiary.

(b) Consummate (or permit the consummation of) any Asset Sale unless (i) not
less than five (5) Business Days’ prior to the consummation of such Asset Sale
(or such shorter period that is acceptable to the Administrative Agent in its
discretion), written notice is delivered to the Administrative Agent, (ii) the
Net Cash Proceeds of such Asset Sale are applied in accordance with the
requirements in Section 2.12(b) (iii) no less than 75% of the consideration
received for such Asset Sale shall be paid in cash and (iv) such Asset Sale does
not cause (1) the outstanding principal amount of all Loans and L/C Exposure to
exceed the “maximum loan value” (within the meaning of Regulation U) of the
remaining Collateral or (2) an increase in the amount by which the outstanding
principal amount of all Loans and L/C Exposure may already exceed the “maximum
loan value” (within the meaning of Regulation U) of the remaining Collateral, in
either case, as determined by the Administrative Agent in good faith.

SECTION 6.06 Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, unless (i) at the time
thereof and immediately after giving effect thereto no Event of Default or
Default shall have occurred and be continuing, (ii) at the time thereof and
immediately after giving effect thereto, the Borrower is in pro forma compliance
with the Financial Covenant and (iii) such Restricted Payment shall not consist
of any Collateral consisting of Equity Interests or any Equity Interests in TEP.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of (x) the
Borrower to create, incur or permit to exist any Lien upon any of the Collateral
to secure the Obligations or (y) TEP GP to create, incur or permit to exist any
Lien upon any of its Equity Interests in TEP or (ii) the ability of TEP GP to
pay dividends or other distributions with respect to any of its Equity
Interests, to make or repay loans or advances to the Borrower or to transfer
property to the Borrower; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (B) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of assets pending such sale; provided such
restrictions and conditions apply only to assets that are to be sold and

 

66



--------------------------------------------------------------------------------

such sale is permitted hereunder, (C) clause (i) of the foregoing shall not
apply to customary provisions in leases, licenses and other contracts
restricting the assignment thereof and (D) clause (i) of the foregoing shall not
apply to restrictions and conditions permitted under Section 6.02(g).

SECTION 6.07 Transactions with Affiliates. Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, or permit TEP GP to do any of the
foregoing with, any of their respective Affiliates, whether or not in the
ordinary course of business, other than (i) on fair and reasonable terms and
conditions not less favorable to the Borrower or TEP GP, as applicable, than
could be obtained on an arm’s-length basis from unrelated third parties,
(ii) the payment of fees, expenses, indemnities or other payments in connection
with reimbursable general corporate and overhead expenses of TEGP, TEGP
Management, the Borrower and TEP GP, as applicable, and the operation,
management and other services rendered to TEGP, TEGP Management, the Borrower,
TEP GP and TEP and its subsidiaries, in each case pursuant to the LP Agreement,
the LLC Agreement or the Limited Partnership Agreement of TEP,
(iii) compensation arrangements, consulting contracts, collective bargaining
agreements, benefit plans, programs or indemnification obligations, or any other
similar arrangement, for or with current or former employees, officers,
directors or consultants of the Borrower, TEP GP, TEH, TEGP, TEGP Management or
Tallgrass Management LLC in the ordinary course of business, (iv) payments,
compensation, performance of indemnification or contribution obligations, and
the making or cancellation of loans in the ordinary course of business to any
such employees, officers, directors or consultants of the Borrower, TEP GP, TEH,
TEGP, TEGP Management or Tallgrass Management LLC, (v) any issuance, grant or
award of stock, options, other equity related interests or other equity
securities to any such employees, officers, directors or consultants of the
Borrower, TEP GP, TEH, TEGP, TEGP Management or Tallgrass Management LLC ,
(vi) the payment of reasonable directors’ fees or expenses to directors of the
Borrower, TEP GP, TEH, TEGP, TEGP Management or any Permitted Holder (as
determined in good faith by the Borrower, TEP GP, TEH, TEGP. TEGP Management or
such Permitted Holder in the ordinary course of business), (vii) Restricted
Payments permitted by Section 6.06(a) or Investments permitted by Section 6.04
(other than Investments made with (x) Collateral consisting of Equity Interests
or (y) any Equity Interests in TEP), (viii) the execution, delivery and
performance (as applicable) of the Transactions and the Transaction Documents,
all transactions in connection therewith (including the financing thereof) and
all fees and expenses paid or payable in connection therewith, (ix) transactions
with members of the Borrower or any capital contributions to the Borrower, in
each case to the extent consummated in accordance with the Organizational
Documents of the Borrower, TEGP, TEGP Management, TEP GP, and TEP, (x) engaging
in any transaction with an Affiliate if such transaction has been approved by
the Conflicts Committee, (xi) any non-material transactions with an Affiliate
for the purchase of goods, products, parts and services entered into in the
ordinary course of business and (xii) transactions listed in Schedule 6.07.

SECTION 6.08 Anti-Terrorism Laws; Sanctions; Anti-Corruption Laws.

(a) Conduct (or permit any of its subsidiaries or TEP and its subsidiaries) to
conduct) any business or engage in making or receiving any contribution of
funds, goods, or services to or for the benefit of any Person in violation of
any anti-terrorism Laws, (ii) deal in or otherwise engage in any transaction
relating to any property or interests in property blocked pursuant to any
anti-terrorism Law or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any anti-terrorism Law;

(b) Directly or, to the knowledge of the Borrower, indirectly, use the proceeds
of any Credit Event, or lend, contribute or otherwise make available any
proceeds to any subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Sanctioned Country, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by an
individual or entity (including any individual or entity participating in the
transaction) of Sanctions; or

 

67



--------------------------------------------------------------------------------

(c) Directly or, to the knowledge of the Borrower, indirectly, use the proceeds
of any Credit Event for any purpose which would breach the FCPA, the UK Bribery
Act 2010 and other similar anti-corruption legislation in other jurisdictions.

SECTION 6.09 Restrictions on Activities of the Borrower. (a) Engage in any
business or activity, create or acquire any subsidiary or Equity Interests in
any Person or own any assets other than (i) incurring Indebtedness as permitted
under Section 6.01, (ii) creating, incurring or permitting to exist Permitted
Liens, (iii) the performance of obligations under and compliance with its
Organizational Documents or any applicable Law, (iii) investments permitted by
Section 6.04, (iv) performing its obligations and activities related thereto
under the Transaction Documents and (v) activities that are usual and customary
for a holding company, including (A) participating in Tax, accounting and other
administrative, legal, accounting, tax and management services associated with
being a holding company of TEP GP and the Unrestricted Subsidiaries, and other
activities relating to the maintenance of its legal existence, including paying
Taxes, preparation of financial statements, preparing reports to Governmental
Authorities, preparing records and other limited liability company activities
required to maintain its separate organizational structure, and the placement of
insurance, (B) holding any cash or property received in connection with
investments permitted pursuant to Section 6.04, (C) issuing and offering its
Equity Interests, and incurring and paying the costs, fees and expenses in
connection therewith, except to the extent any such transaction would result in
a Change in Control, (D) incurring and paying fees, costs and expenses related
to the transactions permitted by this Section 6.09, (E) incurring ordinary
overhead costs and expenses (including administrative, legal, account and
similar expenses), (F) other activities incidental to the foregoing and (G) any
other business or activity, creation or acquisition of any subsidiary or Equity
Interest in any Person or ownership of assets approved by the Administrative
Agent; or (b) consolidate with or merge with or into, or convey, transfer, lease
or license all or substantially all its assets to, any Person (except as
permitted by Section 6.05).

SECTION 6.10 Restrictions on Activities of TEP GP. Permit TEP GP to engage in
any activity other than being the general partner of TEP and activities
incidental thereto.

SECTION 6.11 Maximum Leverage Ratio. Permit the Total Leverage Ratio for any
Date of Determination for the Applicable Period ending on such Date of
Determination to be greater than 3.00:1.00.

SECTION 6.12 Fiscal Year. (a) Make any material change in its accounting
policies or reporting practices, except as required by GAAP, or (b) change its
fiscal year-end from December 31.

ARTICLE VII

Events of Default

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
certificate or financial statements furnished by or on behalf of the Borrower
pursuant to the requirements of any Loan Documents shall prove to have been
incorrect in any material respect when so made, deemed made or furnished;

 

68



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of
three (3) Business Days;

(d) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in Section 5.01(a), 5.05(a),
5.08, 5.13 or 5.14 or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
of any covenant, condition or agreement contained in any Loan Document (other
than those specified in clauses (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice
thereof from the Administrative Agent to the Borrower (which notice shall also
be given at the request of any Lender) or (ii) knowledge thereof by the
Borrower;

(f) (i) the Borrower or TEP GP shall fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable, or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness or a casualty event or condemnation in relation thereto;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or TEP GP, or of a substantial part of the property or
assets of the Borrower or TEP GP, under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or TEP GP or for a substantial part of the property or assets of
the Borrower or TEP GP or (iii) the winding-up or liquidation of the Borrower or
TEP GP; and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) the Borrower or TEP GP shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or TEP GP or for
a substantial part of the property or assets of the Borrower or TEP GP,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

 

69



--------------------------------------------------------------------------------

(i) one or more judgments shall be rendered against the Borrower or TEP GP and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or TEP GP to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $7,500,000 not covered by
insurance (it being understood that if an amount in excess of $7,500,000 is to
be considered to be covered by insurance, a claim shall have been submitted to
the applicable insurance provider and it shall not have denied or contested
coverage) or (ii) is for injunctive relief and could reasonably be expected to
result in a Material Adverse Effect;

(j) an ERISA Event shall have occurred that when taken together with all other
such ERISA Events, resulted or could reasonably be expected to result in
liability of the Borrower or its ERISA Affiliates in an aggregate amount
exceeding $15,000,000;

(k) reserved;

(l) any security interest purported to be created by the Security Agreement
shall cease to be, or shall be asserted by the Borrower not to be, a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or the Security Agreement) security interest on any portion of the
Collateral having a fair market value exceeding $7,500,000, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Collateral Agent’s failure to maintain possession of any stock certificates or
other instruments delivered to it under the Security Agreement; or

(m) there shall have occurred a Change in Control.

then, and in every such event (other than an event with respect to the Borrower
or TEP GP described in paragraphs (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: terminate
forthwith the Commitments and declare the Loans then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding, and the
Administrative Agent and the Collateral Agent shall have the right to take all
or any actions and exercise any remedies available under the Loan Documents or
applicable law or in equity; and in any event with respect to the Borrower or
TEP GP described in paragraphs (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding, and the Administrative Agent and the Collateral Agent
shall have the right to take all or any actions and exercise any remedies
available under the Loan Documents or applicable law or in equity.

 

70



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent and the Collateral Agent; Etc

.

Each Lender and each Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article VIII, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent hereunder and under the Loan Documents and authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article VIII are solely for the benefit of the Agents, the Lenders and the
Issuing Banks, and the Borrower shall have no rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent or Collateral Agent, as
applicable, is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases
and the Security Agreement) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Agreement and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with the Borrower or any of its subsidiaries or other Affiliate thereof (subject
to securities law and other requirements of law) as if it were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents, and each Agent’s duties hereunder and under the
other Loan Documents shall be administrative in nature. Without limiting the
generality of the foregoing, (a) neither Agent shall be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) neither Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or under any Loan Document that such Agent
is instructed in writing to exercise by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided for herein or in the other Loan Documents); provided
that neither Agent shall be required to take any action that, in its opinion or
the opinion of its counsel, (i) may expose such Agent to liability or that is
contrary to any Loan Document or applicable law or (ii) may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law, and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower, TEP or
any of their respective subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent and/or Collateral Agent or any of its
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent shall believe in good faith shall be necessary, under the
circumstances as provided for herein or in the other Loan Documents) or in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final non-appealable judgment. Neither
Agent shall be deemed to have knowledge of any Default or Event of

 

71



--------------------------------------------------------------------------------

Default unless and until written notice thereof is given to such Agent by the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent may also rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or any Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or such Issuing Bank
unless such Administrative Agent shall have received notice to the contrary from
such Lender or such Issuing Bank prior to the making of such Loan or the
issuance, extension, renewal or increase of such Letter of Credit. Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by it. Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Credit Facilities as well as activities
as Agent. Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

Either Agent may resign at any time by notifying the Lenders, the Issuing Banks
and the Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor which shall be
any financial institution with an office in New York, New York, or an Affiliate
of any such financial institution, that has a combined capital and surplus and
undivided profits of not less than $500,000,000. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a financial institution with an office in New
York, New York, or an Affiliate of any such financial institution. If no
successor Agent has been appointed pursuant to the immediately preceding
sentence by the 30th day after the date such notice of resignation was given by
such Agent, such Agent’s resignation shall become effective (and such Agent
shall be discharged from its duties and obligations hereunder) and the Required
Lenders shall thereafter perform all the duties of such Agent hereunder and/or
under any other Loan Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent and/or Collateral Agent, as the case
may be. Any such resignation by such Agent hereunder shall also constitute, to
the extent applicable, its resignation as a

 

72



--------------------------------------------------------------------------------

Swing Line Lender and as an Issuing Bank, in which case such resigning Agent
(x) shall not be required to extend any further Swing Line Loans or issue any
further Letters of Credit hereunder and (y) shall maintain all of its rights as
Issuing Bank or Swing Line Lender with respect to any Letters of Credit issued
by it or Swing Line Loans extended by it, as applicable, prior to the date of
such resignation. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder (if not
already discharged therefrom as provided above). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After an Agent’s resignation hereunder, the provisions of this Article VIII and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Agents or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement or any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Arranger, the Syndication Agent and the
Documentation Agent is named as such for recognition purposes only, and in their
respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Arranger, the Syndication Agent and the
Documentation Agent shall be entitled to all indemnification and reimbursement
rights in favor of the Agents provided herein and in the other Loan Documents,
including under Section 9.05 hereunder. Without limitation of the foregoing,
none of the Arranger, the Syndication Agent and the Documentation Agent in their
respective capacities as such shall, by reason of this Agreement or any other
Loan Document, have any fiduciary relationship in respect of any Lender, the
Borrower or any other Person.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower or any of its subsidiaries,
each Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether such Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and Agents under
Section 9.05) allowed in such judicial proceeding and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same and, in either case, any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender, each Issuing Bank and each other
Secured Party to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Banks, to pay to such Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of such Agent and its agents
and counsel, and any other amounts due such Agent under Section 9.05.

 

73



--------------------------------------------------------------------------------

The Secured Parties irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
reimbursement and indemnification obligations to the extent no unsatisfied claim
with respect thereto has been asserted), the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been cash
collateralized in a manner satisfactory to the applicable Issuing Bank or as to
which other arrangements satisfactory to the applicable Issuing Bank have been
made) and the termination of (and making of all payments due by the Borrower)
all Secured Hedging Agreements (or the making of other arrangements reasonably
acceptable to the applicable Qualified Counterparty), (y) that is sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, in each case pursuant to an
arm’s-length transaction permitted pursuant to Section 6.07(i) or (x) or to a
Person that is not an Affiliate of the Borrower, or (z) subject to Section 9.08,
if approved, authorized or ratified in writing by the Required Lenders or all
Lenders (as applicable). Upon request by the Collateral Agent at any time, the
Required Lenders will confirm in writing the Collateral Agent’s authority to
release its interest in particular types or items of property pursuant to this
paragraph. The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by the Borrower in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 9.04(f)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case that are payable or paid by the
Administrative Agent in connection with any Loan Document and for all amounts
paid, directly or indirectly, by the Administrative Agent as Tax, or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred,
whether or not such Tax was correctly or legally imposed or asserted by the IRS
or such other Governmental Authority. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Article VIII.

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices; Electronic Communications. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except for electronic communications provided below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower, to it at 4200 W. 115th Street, Suite 350, Leawood, KS
66211-2609, Attention: Nate Lien, Fax No. 913-928-6043, Email:
nate.lien@tallgrassenergylp.com, and Chris Jones, Fax No. 913-928-6039, Email:
chris.jones@tallgrassenergylp.com, with a copy to Mark Hargrave, Stinson Leonard
Street LLP, 1201 Walnut, Kansas City, MO 64106, Fax No. 816-412-1175, Email:
mark.hargrave@stinsonleonard.com;

 

74



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh Avenue,
New York, NY 10019, Attention: May Huang, Fax No. 212-526-5115, Tel. No.
212-526-0787, Email: may.huang@barclays.com, with a copy to Bracewell & Giuliani
LLP, 1251 Avenue of the Americas, 49th Floor, New York, NY 10020-1100, Fax
No. 212-938-3819, Email: Robin.Miles@bgllp.com, Attention of Robin Miles; and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in the immediately following paragraph, shall be effective as provided
in said paragraph.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient. Each Lender agrees to notify the Administrative
Agent in writing (including by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notices may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the Administrative Agent and the
Borrower.

The Borrower agrees that the Administrative Agent and the Collateral Agent may,
but shall not be obligated to, make the Communications available to the Lenders
and the Issuing Banks by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent and the Collateral Agent and their respective Related
Parties do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects,

 

75



--------------------------------------------------------------------------------

is made by the Administrative Agent or the Collateral Agent or any of their
respective Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or the Collateral Agent or
any of their respective Related Parties have any liability to TEGP, the Borrower
or any of its subsidiaries, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of TEGP’s, the Borrower’s, any subsidiary’s
or the Administrative Agent’s or the Collateral Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that
TEGP, the Borrower or any of its subsidiaries provides to the Administrative
Agent or the Collateral Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent or the
Collateral Agent or to any Lender or Issuing Bank by means of electronic
communications pursuant to this Section 9.01, including through the Platform.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive Material Non-Public Information with respect to TEGP, the Borrower, its
subsidiaries or any of their securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, Collateral Agent, Lenders
and Issuing Banks to treat such Borrower Materials as not containing any
Material Non-Public Information with respect to TEGP, the Borrower, its
subsidiaries or any of their securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent and the Collateral Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains Material Non-Public Information:
(1) the Loan Documents and (2) notification of changes in the terms of the Loan
Documents.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information with respect to
TEGP, the Borrower, its subsidiaries or any of their securities for purposes of
United States Federal or state securities laws.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 

76



--------------------------------------------------------------------------------

Nothing herein shall prejudice the right of the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.

SECTION 9.02 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Agents, the Lenders and the Issuing Banks and shall survive the
making by the Lenders of the Loans and the issuance of Letters of Credit by the
Issuing Banks, regardless of any investigation made by the Lenders or the
Issuing Banks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding (unless
arrangements satisfactory to the applicable Issuing Bank shall have been made
with respect to such Letter of Credit) and so long as the Commitments have not
been terminated. The provisions of Sections 2.13, 2.15, 2.19, 9.05 and Article
VIII shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the Transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent, any Lender or any Issuing Bank.

SECTION 9.03 Binding Effect. This Agreement shall become effective when it shall
have been executed by the Borrower and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (x) the Borrower
may not delegate, assign or otherwise transfer any of its rights, duties or
obligations hereunder without the prior written consent of each Agent, each
Issuing Bank and each Lender and any such attempted transfer or assignment
without such consent shall be null and void and (y) no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this
Section 9.04, (ii) by way of participation in accordance with the provisions of
paragraph (f) of this Section 9.04 or (iii) by way of pledge or assignment of a
security interest subject to the provisions of paragraph (h) of this
Section 9.04. Nothing in this Agreement or the other Loan Documents, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, the
Indemnitees, Participants to the extent provided in paragraph (f) of this
Section 9.04 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent, the Issuing
Banks and the Lenders) any legal or equitable right, remedy, obligation,
liability or claim under or by reason of this Agreement or the other Loan
Documents.

 

77



--------------------------------------------------------------------------------

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section 9.04 in the aggregate or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
no minimum amount need be assigned and (B) in any case not described in
paragraph (b)(i)(A) of this Section 9.04, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loan of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent, shall not be less than $5,000,000 (or
lesser amounts if agreed between the Borrower and the Administrative Agent);

(ii) except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, each of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and, so long as no Event of Default in respect
of paragraphs (b), (c), (g) or (h) of Article VII has occurred and is
continuing, the Borrower shall have consented to such assignment (which consent
shall not be unreasonably withheld or delayed, and provided that the Borrower
shall be deemed to have consented to any such assignment unless the Borrower
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof);

(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Commitment and/or Loans assigned;

(iv) the prior consent of each Swing Line Lender and Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for all
assignments;

(v) the parties to each assignment shall either (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in the case of clauses (A) and (B), together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive or reduce such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain Material Non-Public
Information about TEGP, the Borrower, its subsidiaries or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable tax forms;

(vi) no such assignment shall be made (A) to the Borrower or any of the
Borrower’s Affiliates or their subsidiaries or (B) to any Defaulting Lender or
any of its subsidiaries, or to any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B);

(vii) no such assignment shall be made to a natural Person; and

 

78



--------------------------------------------------------------------------------

(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
(and accrued interest thereon) then owed by such Defaulting Lender to the
Administrative Agent, each Issuing Bank, each other Lender hereunder and the
Borrower and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit in accordance with its Pro
Rata Percentage. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19 and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph (b) of this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section 9.04.

(c) By executing and delivering an Assignment and Acceptance the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any subsidiary thereof or the performance or observance by the
Borrower of any of its obligations under this Agreement, any other Loan Document
or any other instrument or document furnished pursuant hereto; (iii) such
assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements referred to in Section 3.05(a) or delivered
pursuant to Section 5.04 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning

 

79



--------------------------------------------------------------------------------

Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (such agency being solely for Tax purposes), shall
maintain at one of its offices in The City of New York a copy of each Assignment
and Acceptance, delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to (and stated interest thereon), each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks, the Collateral Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank, the Collateral Agent and any Lender (solely with respect to any
entry related to such Lender’s Loans and Commitments, and only at the office of
the Administrative Agent), at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an administrative
questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and each Issuing Bank and
each Swing Line Lender to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Any Lender may at any time, without the consent of, or notice to, the
Borrower, any Issuing Bank, any other Lender, the Collateral Agent or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or an Affiliate or subsidiary of the Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.05(c)
regardless of the sale by it of any participations. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the obligations of the Borrower
relating to the Loans or L/C Disbursements and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
decreasing any fees payable to such Participant or the amount of principal of or
the rate at which interest is payable on the Loans in which such Participant has
an interest, extending any scheduled principal payment date or date fixed for
the payment of interest on the Loans in which such Participant has an interest,
increasing or extending the Commitments in which such Participant has an
interest or releasing all or substantially all of the Collateral. The Borrower
agrees that each Participant shall be

 

80



--------------------------------------------------------------------------------

entitled to the benefits of Sections 2.13, 2.15 and 2.19 (subject to the
requirements and limitations set forth therein, including the requirements under
Section 2.19(e) (it being understood that the documentation under
Section 2.19(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.20 as if it were an
assignee under paragraph (b) of this Section 9.04 and (B) shall not be entitled
to receive any greater payment under Sections 2.13, 2.15 or 2.19, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation or unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.06 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower (such agency being solely for tax purposes), maintain at one or
more of its offices a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other rights or obligations under the
Loan Documents (each such register, a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of any
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans or other rights or
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Loan or other right or
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in a Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower or its subsidiaries
furnished to such Lender by or on behalf of the Borrower or its subsidiaries;
provided that, prior to any such disclosure of Information or other information
designated by the Borrower as confidential, each such assignee or participant or
proposed assignee or participant shall execute an agreement whereby such
assignee or participant shall agree (subject to customary exceptions) to
preserve the confidentiality of such confidential information on terms no less
restrictive than those applicable to the Lenders pursuant to Section 9.16.

(h) Any Lender may at any time pledge or assign or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if a
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by a SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting

 

81



--------------------------------------------------------------------------------

Lender. Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). The Borrower agrees that each SPV
shall be entitled to the benefits of Sections 2.13, 2.15 and 2.19 (subject to
the requirements and limitations set forth therein, including the requirements
under Section 2.19(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.04(b); provided that
such SPV (A) agrees to be subject to the provisions of Section 2.20 as if it
were an assignee under Section 9.04(b) and (B) shall not be entitled to receive
any greater payment under Sections 2.13, 2.15 and 2.19 than its Granting Lender
would have been entitled to receive, unless the grant of such option to such SPV
is made with the Borrower’s prior written consent. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under any Debtor Relief Law.
In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

SECTION 9.05 Expenses; Indemnity. (a) The Borrower agrees to pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent, the Arranger, the Syndication Agent, the Documentation Agent,
each Swing Line Lender and each Issuing Bank in connection with the syndication
of the Credit Facilities and the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby or thereby
contemplated shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Swing Line Lender or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the fees,
charges and disbursements of Bracewell & Giuliani LLP, counsel for the
Administrative Agent and the Collateral Agent, an additional local counsel in
each applicable jurisdiction, one specialist counsel for each applicable
specialty and additional conflict counsel for each such affected Lenders or
Agents or groups of affected Lenders or Agents, as applicable, in the event of
any actual or perceived conflict of interest, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel for the Administrative Agent, the Collateral Agent, any Issuing Bank,
any Swing Line Lender or any Lender.

(b) The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, the Arranger, the Syndication Agent and the Documentation Agent, each
Issuing Bank, each Swing Line Lender, each Lender and each Related Party of any
of the foregoing Persons (each such Person, an “Indemnitee”) against, and to
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities, Taxes and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with or as a result of (i) the Credit
Facilities, the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder and, in their
capacities hereunder or in connection with or related to this

 

82



--------------------------------------------------------------------------------

Agreement, the consummation of the Transactions contemplated thereby (including
the syndication of the Credit Facilities), (ii) the use of the proceeds or the
proposed use of proceeds of the Loans or issuance of Letters of Credit,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its Affiliates), or (iv) any actual or alleged presence or Release of Hazardous
Materials on any property currently or formerly owned or operated by the
Borrower, TEP or any of their respective subsidiaries, or any Environmental
Liability related in any way to the Borrower, TEP or any of their respective
subsidiaries; provided that the indemnity under this Section 9.05(b) shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Swing Line Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, such
Issuing Bank or such Swing Line Lender, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Swing Line
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Revolving
Credit Exposure and unused Commitments at the time (in each case, determined as
if no Lender were a Defaulting Lender).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the Transactions, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or any Issuing Bank. All
amounts due under this Section 9.05 shall be payable on written demand therefor.

SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates who is owed Obligations is hereby authorized at any time and from
time to time, except to the extent prohibited by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Person to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender, such
Issuing Bank or such Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.21
and,

 

83



--------------------------------------------------------------------------------

pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agents, the Issuing
Banks and the Lenders and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and each Issuing Bank agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (OTHER THAN
LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS) SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE RULES OF THE “INTERNATIONAL STANDBY
PRACTICES 1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW &
PRACTICE (OR SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME OF
ISSUANCE) SHALL APPLY TO SUCH LETTER OF CREDIT.

SECTION 9.08 Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that such parties would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement, any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders (or,
as applicable, the Administrative Agent or the Collateral Agent upon the
direction of the Required Lenders); provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest or fees
on any Loan or any date for reimbursement of a L/C Disbursement, or forgive,
waive or excuse any such payment or any part thereof, or decrease the rate of
interest (other than the Default Rate) or fees on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly adversely affected
thereby (for the avoidance of doubt, it is understood that only the consent of
the Borrower and the Required Lenders shall be necessary to waive, amend or
modify (A) any mandatory prepayment requirement prior to a prepayment becoming
due and payable in

 

84



--------------------------------------------------------------------------------

accordance with the terms hereof or (B) any financial covenant hereunder (or any
defined term used therein) even if the effect of such waiver, amendment or
modification would be to reduce the rate of interest on any Loan, Letter of
Credit or L/C Disbursement or to reduce any fee payable hereunder, in each case,
to the extent such interest or fees is not yet accrued, due and
payable), (ii) increase or extend the Commitment or decrease the amount of or
extend the date for payment of any Fees or fees of any Lender without the prior
written consent of such Lender, (iii) amend or modify the pro rata requirements
of Section 2.16 or Section 2.17, the provisions of clause (x) of the first
sentence of Section 9.04(a) or the provisions of this Section 9.08, without the
prior written consent of each Lender, (iv) change the provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each adversely affected Class, (v) modify the protections
afforded to a SPV pursuant to the provisions of Section 9.04(i) without the
written consent of such SPV, (vi) reduce the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Commitments on the Closing Date) or amend or modify any other provision hereof
specifying the number or percentage of Lenders required to waive, amend, or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender, (vii) amend or
modify the definition of “Pro Rata Percentage” without the prior written consent
of each Lender adversely affected thereby (it being understood that any change
in the Pro Rata Percentages of the Revolving Credit Lenders resulting from an
increase in Revolving Credit Commitments pursuant to Section 2.24 shall be
permitted pursuant to the procedures set forth in Section 2.24), (viii) impose
any additional restrictions on any Lender’s ability to assign any of its rights
or obligations hereunder (including any amendment to Section 9.04) without the
prior written consent of the Lenders adversely affected thereby or (ix) release
all or substantially all of the Collateral in any transaction or series of
related transactions, other than in a transaction permitted hereunder, without
the prior written consent of each Lender; provided, however, that,
notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to consent to any such amendment, modification or waiver, other than
any such amendment, modification or waiver which affects the rights or
obligations of a Defaulting Lender differently than the rights or obligations of
the other Lenders or increases or extends the Commitment of, or forgives or
decreases the principal amount of, or extends the maturity of any scheduled
principal payment date or date for the payment of any interest on any Loan of,
such Defaulting Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, any Swing Line Lender or any Issuing Bank hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, such Swing Line Lender or such Issuing Bank, as
applicable.

(c) Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower
may amend any Loan Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender, (ii) the
Administrative Agent, the Borrower, the Swing Line Lenders and the Issuing Banks
may amend this Agreement in accordance with Sections 2.23(k) and 2.25 and
(iii) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary contained herein, any such amendments shall become effective
without any further consent of any other party to such Loan Document.

SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C

 

85



--------------------------------------------------------------------------------

Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. Any other previous agreement among the parties with respect to the
subject matter hereof and thereof is superseded by this Agreement and the other
Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of any Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Indemnitees and
the Related Parties of each of the Administrative Agent, the Collateral Agent,
the Issuing Banks and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or in other electronic (e.g., “pdf” or “tif”) format shall be as
effective as delivery of a manually signed counterpart of this Agreement. The
words “execution,” “signed,” “signature” and words of like import in

 

86



--------------------------------------------------------------------------------

any Loan Documents or any Assignment and Acceptance shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or the Federal court of
the Southern District of New York, in each case located in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment (except to the extent the Collateral
Agent requires submission to any other jurisdiction in connection with the
exercise of any rights under the Security Agreement or the enforcement of any
judgment), and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or its properties in
the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any New York
State or Federal court referred to in paragraph (a) of this Section 9.15. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16 Confidentiality. Each of the Administrative Agent, the Collateral
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information, except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees, controlling persons and agents,
including accountants, legal counsel and other advisors, including any
numbering, administration or settlement service providers (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
self-regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), including audits or examinations
conducted by bank accountants or any governmental bank authority exercising
examination or regulatory authority, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (e) subject to an agreement containing
provisions

 

87



--------------------------------------------------------------------------------

substantially the same as those of this Section 9.16 or in accordance with
standard syndication processes or customary market standards for dissemination
of such Information, which shall in any event require “click through” or other
affirmative actions on the part of the recipient to access such information, to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or its obligations or (iii) any other
Lender, Agent or Affiliate of a Lender or Agent, (f) to rating agencies,
(g) with the consent of the Borrower, (h) to the extent such Information is
independently developed by such Person or (i) to the extent such Information
becomes publicly available or is received by such Person from a third party
other than as a result of a breach of this Section 9.16. “Information” shall
mean all information received from the Borrower and related to the Borrower or
its subsidiaries or their respective businesses, other than any such information
that was available to the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to its disclosure
by the Borrower; provided that, in the case of Information received from the
Borrower after the Closing Date, such information shall be deemed confidential
unless marked “PUBLIC” in accordance with Section 9.01. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

SECTION 9.17 Lender Action. Each Lender agrees that it shall not take or
institute any action or proceeding, judicial or otherwise, for any right or
remedy against the Borrower under any Loan Document (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of the Borrower, unless expressly provided for herein or in
any other Loan Document, without the prior written consent of the Administrative
Agent. The provisions of this Section 9.17 are for the sole benefit of the
Agents and the Lenders and shall not afford any right to, or constitute a
defense available to, the Borrower.

SECTION 9.18 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the USA PATRIOT Act.

SECTION 9.19 No Fiduciary Duty. The Administrative Agent, the Collateral Agent,
each Issuing Bank, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and its subsidiaries, equityholders and/or
Affiliates. The Borrower hereby agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and
TEGP, the Borrower and its subsidiaries, equityholders or Affiliates, on the
other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
equityholders and/or Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its equityholders or Affiliates
on other matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of the Borrower or its

 

88



--------------------------------------------------------------------------------

management, equityholders, creditors or any other Person, (iii) it has consulted
its own legal and financial advisors to the extent it has deemed appropriate and
it is responsible for making its own independent judgment with respect to the
Transactions and the process leading thereto and (iv) it will not claim that any
Arranger, Syndication Agent, Documentation Agent, Agent, Issuing Bank or Lender
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to it in connection with such transaction or the process leading
thereto, and agrees that each Arranger, Syndication Agent, Documentation Agent,
Agent, Issuing Bank or Lender shall have no liability (whether direct or
indirect) in respect of such a claim or to any other Person asserting such a
claim on their behalf.

SECTION 9.20 Affiliate Activities. The Borrower acknowledges that each of the
Agents and the Arranger (and their respective Affiliates) is a full service
securities firm engaged, either directly or through Affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, each of
the Agents and the Arranger (and their respective Affiliates) may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower and its subsidiaries and Affiliates, as well as of other entities and
Persons and their Affiliates which may (i) be involved in transactions arising
from or relating to the Transaction contemplated hereby and by the other Loan
Documents, (ii) be customers or competitors of the Borrower and its Affiliates
or (iii) have other relationships with the Borrower and its Affiliates. In
addition, such Arranger, Syndication Agent, Documentation Agent, Agent, Issuing
Bank or Lender and their respective subsidiaries and Affiliates may provide
investment banking, underwriting and financial advisory services to such other
entities and Persons. Such Arranger, Syndication Agent, Documentation Agent,
Agent, Issuing Bank or Lender and their respective subsidiaries and Affiliates
may also co-invest with, make direct investments in and invest or co-invest
client monies in or with funds or other investment vehicles managed by other
parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and its subsidiaries and Affiliates or
such other entities. The transactions contemplated by this Agreement and by the
other Loan Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this Section.

[Remainder of page intentionally left blank]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TALLGRASS EQUITY, LLC, as Borrower

By:

/s/ David G. Dehaemers, Jr.

Name:

David G. Dehaemers, Jr.

Title:

President and Chief Executive Officer

Signature Page – Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent, a Swing Line
Lender, an Issuing Bank and a Lender

By:

/s/ Ann E. Sutton

Name:

Ann E. Sutton

Title:

Director

Signature Page – Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

/s/ Bryan Heller

Name:

Bryan Heller

Title:

Director

Signature Page – Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

/s/ Gabe Juarez

Name:

Gabe Juarez

Title:

Vice President

Signature Page – Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

/s/ Ryan Durkin

Name:

Ryan Durkin

Title:

Authorized Signatory

Signature Page – Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

By:

/s/ Kirk L. Tashjian

Name:

Kirk L. Tashjian

Title:

Director

By:

/s/ Peter Cucchiara

Name:

Peter Cucchiara

Title:

Vice President

Signature Page – Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

/s/ Michael King

Name:

Michael King

Title:

Authorized Signatory

Signature Page – Credit Agreement